Exhibit 10.2

EXECUTION VERSION

Fourth Amended and Restated

Limited Partnership Agreement

of

PrinceRidge Holdings LP



--------------------------------------------------------------------------------

Fourth Amended and Restated Limited Partnership Agreement

of

PrinceRidge Holdings LP

TABLE OF CONTENTS

 

          Page  

ARTICLE I Interpretation

     2   

Section 1.01

   Definitions      2   

Section 1.02

   Pronouns; Gender; Construction      11   

Section 1.03

   Headings; Cross-References      11   

ARTICLE II General Provisions

     11   

Section 2.01

   Formation of the Partnership      11   

Section 2.02

   Partnership Name and Address      11   

Section 2.03

   Registered Agent and Registered Office      11   

Section 2.04

   Purposes of the Partnership      12   

Section 2.05

   Fiscal Year      12   

Section 2.06

   Maintenance of Separateness      12   

ARTICLE III The Partners

     14   

Section 3.01

   Current Partners; Admission of Additional Partners      14   

Section 3.02

   Supplementary Agreements      15   

Section 3.03

   Representations      15   

Section 3.04

   Liability of the Partners      16   

Section 3.05

   Limited Rights of Limited Partners      17   

Section 3.06

   Power of Attorney      17   

Section 3.07

   Bankruptcy, Dissolution, Removal, Withdrawal, Admission or Resignation of a
Partner      17   

Section 3.08

   Associated Partners      17   

ARTICLE IV Management of the Partnership

     18   

Section 4.01

   General      18   

Section 4.02

   General Partner as Agent      19   

Section 4.03

   Ability to Bind the Partnership      19   

Section 4.04

   Officers      20   

Section 4.05

   No Participation in Management by Limited Partners      20   

Section 4.06

   Reliance by Third Parties      20   

Section 4.07

   Reliance by the General Partner      20   

Section 4.08

   Expenses      21   

Section 4.09

   Standards for Actions by the General Partner      21   

Section 4.10

   Removal and Replacement of the General Partner      22   

Section 4.11

   Management Availability      22   

Section 4.12

   Compliance with Securities and National Stock Exchange Laws, Rules and
Regulations      22   



--------------------------------------------------------------------------------

ARTICLE V Issuance of Units; Compensation; Loans

     23   

Section 5.01

   Issuance of Units      23   

Section 5.02

   Adjustment of Profit Units and Equity Units      23   

Section 5.03

   Issuance of Senior Securities      24   

Section 5.04

   Guaranteed Payments      24   

Section 5.05

   Loans      24   

ARTICLE VI Capital Accounts of Partners and Operation Thereof

     25   

Section 6.01

   Capital Accounts      25   

Section 6.02

   General Allocations      26   

Section 6.03

   Special Allocations      27   

Section 6.04

   Liabilities      28   

Section 6.05

   Goodwill      28   

Section 6.06

   Allocation of Income and Loss for Tax Purposes      28   

Section 6.07

   Determination by the General Partner of Certain Matters      28   

Section 6.08

   Adjustments by the General Partner to Take Account of Certain Events      28
  

ARTICLE VII Repurchase of Units; Distributions on Units

     29   

Section 7.01

   Repurchase of Units      29   

Section 7.02

   Distributions      29   

Section 7.03

   Limitations on Distributions and Repurchases of Units      31   

ARTICLE VIII Withdrawal from the Partnership

     32   

Section 8.01

   Withdrawal      32   

Section 8.02

   Repurchase of Units in Connection with Withdrawal      33   

Section 8.03

   Right to Offset      34   

ARTICLE IX Transfers of Units

     34   

Section 9.01

   Transfers of Units      34   

Section 9.02

   Involuntary Transfers; Right of First Refusal      35   

ARTICLE X Sale of Units; Monetization Events

     35   

Section 10.01

   Payment of Unit Sale Proceeds      35   

Section 10.02

   Tag Along and Drag Along Rights      36   

Section 10.03

   Preemptive Rights      37   

Section 10.04

   Monetization Events      38   

Section 10.05

   Allocation of Sale Proceeds Between the General Partner and the Partnership
     38   

ARTICLE XI Duration, Winding-Up and Termination of the Partnership

     39   

Section 11.01

   Term      39   

Section 11.02

   Dissolution      39   

Section 11.03

   Winding Up      39   



--------------------------------------------------------------------------------

Section 11.04

   Final Distribution      39   

Section 11.05

   Time for Liquidation, etc      40   

Section 11.06

   Cancellation      40   

Section 11.07

   Final Allocations      40   

ARTICLE XII Tax Matters; Books and Records

     41   

Section 12.01

   Filing of Tax Returns      41   

Section 12.02

   Reports to Current and Former Partners      41   

Section 12.03

   Tax Matters Partner      41   

Section 12.04

   Partner Basis      44   

Section 12.05

   Tax Election      44   

Section 12.06

   Books and Records; Access; Auditors      44   

ARTICLE XIII Restrictive Covenants

     44   

Section 13.01

   Confidentiality      44   

Section 13.02

   Employee/Partner Non-Solicit and Non-Hire      45   

Section 13.03

   Non-Interference      46   

Section 13.04

   Non-Disparagement      46   

Section 13.05

   Communication with the Press and the Public      46   

Section 13.06

   Regulatory Matters      47   

Section 13.07

   Work Product      47   

Section 13.08

   Partnership Property      47   

Section 13.09

   Service on Company Board of Directors or Employment by Other Financial
Services Entity      48   

Section 13.10

   Acknowledgements Related to Restrictive Covenants      48   

Section 13.11

   Disclosures of IFMI Parent      48   

ARTICLE XIV Miscellaneous

     48   

Section 14.01

   Entire Agreement      48   

Section 14.02

   Amendments of Agreement      48   

Section 14.03

   Further Actions      49   

Section 14.04

   Applicable Law      49   

Section 14.05

   Counterparts      49   

Section 14.06

   Successors and Assigns      49   

Section 14.07

   No Waiver      49   

Section 14.08

   Survival      49   

Section 14.09

   Notices      49   

Section 14.10

   Dispute Resolution      50   

Section 14.11

   Injunctive Relief      50   

Section 14.12

   Choice of Venue      50   

Section 14.13

   Enforceability      51   

Section 14.14

   Judicial Modification      51   

Section 14.15

   Legal Proceedings      51   

Appendix A Form of Supplementary Agreement for Limited Partners



--------------------------------------------------------------------------------

DEFINED TERMS

 

Accounting Period

     2   

Act

     2   

Active Partner

     2   

Additional Partner

     2, 14   

Adjusted Capital Account Deficit

     2, 27   

Affiliate

     2   

Agreement

     2   

Amended and Restated Limited Partnership Agreement

     1, 3   

Appendix A (or other Appendix or Appendices)

     3   

Asset Sale Proceeds

     3   

Associated Partner

     3   

Available Assets

     3   

Board

     3   

Business

     3   

Business Day

     3   

Capital Account

     3   

Capital Net Income

     3   

Capital Net Loss

     3   

Class A Partners

     3   

Code

     3   

Company

     4   

Confidential Information

     4   

Contribution Agreement

     4   

Copyrights

     4, 47   

Corporate Conversion

     4, 38   

Day-to-Day Responsibilities

     4   

Disparaging

     4, 46   

Drag Along Right

     4, 36   

Equity Units

     4   

Excess Allocation Amount

     4, 39   

Executive Agreement

     4   

Exercising Member

     4   

Final Distribution

     4, 40   

Fiscal Year

     5, 12   

Former Partner

     5   

General Partner

     5, 14   

IFMI

     5   

IFMI Manager

     5   

IFMI Parent

     5   

Inactive Partner

     5   

Individual Partner

     5   

Involuntary Transfer

     5   

Joinder Agreement

     5   

Limited Partner

     5   

Management Group Entities

     6   

Managers

     6   

Mandatory Distribution

     6   

Member

     6   

Monetization Event

     6   

Net Income

     6   

Net Loss

     6   

Notice Year

     7, 33   

Operating Agreement

     7   

Original Agreement

     1, 7   

Partners

     7   

Partnership

     7   

Partnership Subsidiary

     7   

Partnership Tax Audit

     7, 41   

Passive Partners

     7, 36   

Pass-Thru Partner

     7, 42   

Permanent Disability

     7   

Person

     7   

Pre-Closing Partnership Tax Audit

     7, 43   

Preemptive Notice

     8   

Preemptive Notice Window

     8   

Preemptive Reply

     8   

Preemptive Right

     8   

PrinceRidge Class A Partner

     8, 43   

PrinceRidge Class A Partner Expenses

     8   

PrinceRidge Manager

     8   

Profit Units

     8   

Purchaser Notice

     8, 36   

Qualifying PrinceRidge Individual Partner

     8   

Restricted Period

     8   

Restrictive Covenants

     8   

Sale Proceeds

     8   

Sale Transaction

     8   

Second Amended and Restated Limited Partnership Agreement

     1, 8   

Section 704(c) Property

     9   

Securities Act

     9   

Selling Partner(s)

     9, 36   

Source

     9   

Sub-Capital Account

     9, 25   

Subscription Commitment

     9   

Supplementary Agreement

     9, 15   

Tag Along Right

     9, 36   

Target Final Balance

     9, 40   

Target Minimum Repurchase Amount

     9, 33   

Target Repurchase Date

     9, 33   

Tax Matters Partner

     9, 41   

Termination and Separation Agreement

     9   

Termination Date

     9   

Termination Event

     10   

 



--------------------------------------------------------------------------------

Third Amended and Restated Limited Partnership Agreement

     1, 10   

Third Party Purchaser

     10, 36   

Threshold Value

     10   

Transaction Notice

     10, 36   

Transfer

     10   

Underlying Transaction

     10, 36   

Unit Price

     10   

Unit Sale Proceeds

     10   

Units

     10   

Voluntarily Withdraw

     10   

Withdrawal Date

     11   

Work Product

     11, 47   

 



--------------------------------------------------------------------------------

Fourth Amended and Restated Limited Partnership Agreement

of

PrinceRidge Holdings LP

Dated as of May 31, 2011

This Fourth Amended and Restated Limited Partnership Agreement is made and
entered into as of the date set forth above by and among the undersigned Persons
and shall hereafter govern the Partnership.

R E C I T A L S:

WHEREAS, the Partnership was formed under the Act as BlueHawk Capital Management
LP, pursuant to a Certificate of Limited Partnership filed with the Secretary of
State of the State of Delaware on January 28, 2008;

WHEREAS, the Partnership was initially governed by a Limited Partnership
Agreement, dated as of May 1, 2008 (the “Original Agreement”);

WHEREAS, the Partnership’s name was changed to VinsonForbes Group LP pursuant to
a Certificate of Amendment to Certificate of Limited Partnership filed with the
Secretary of State of the State of Delaware on December 5, 2008;

WHEREAS, the Original Agreement was amended and restated in its entirety
pursuant to an Amended and Restated Limited Partnership Agreement dated as of
December 12, 2008 (the “Amended and Restated Limited Partnership Agreement”);

WHEREAS, the Amended and Restated Limited Partnership Agreement was amended and
restated in its entirety pursuant to a Second Amended and Restated Limited
Partnership Agreement dated as of February 1, 2009 (the “Second Amended and
Restated Limited Partnership Agreement”);

WHEREAS, the Partnership’s name was changed to PrinceRidge Holdings LP pursuant
to a Certificate of Amendment to Certificate of Limited Partnership filed with
the Secretary of State of the State of Delaware on June 29, 2009;

WHEREAS, the Second Amended and Restated Limited Partnership Agreement was
amended and restated in its entirety pursuant to a Third Amended and Restated
Limited Partnership Agreement dated as of July 1, 2009 (the “Third Amended and
Restated Limited Partnership Agreement”);

WHEREAS, the General Partner of the Partnership, pursuant to a resolution and
consent dated as of April 15, 2011, resolved, among other matters, to amend the
Third Amended and Restated Limited Partnership Agreement and to admit each of
Daniel G. Cohen and IFMI as a Class A Limited Partner of the Partnership; and

WHEREAS, the current Partners, PrinceRidge Partners LLC, Ahmed A. Alali, Daniel
G. Cohen, John P. Costas, Colette Dow, Ronald J. Garner, Michael T. Hutchins,
Matthew G. Johnson and IFMI wish to amend and restate the Third Amended and
Restated Limited Partnership Agreement in its entirety and to enter into this
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree to continue the Partnership and
hereby amend and restate the Third Amended and Restated Limited Partnership
Agreement, which is replaced and superseded in its entirety by this Agreement,
as follows:

ARTICLE I

Interpretation

Section 1.01 Definitions. Unless otherwise expressly provided in this Agreement,
the following terms used in this Agreement shall have the following meanings:

(a) “Accounting Period” means a period (i) the first day of which is (A) the
first Business Day of each calendar quarter, (B) the date on which there are
contributions to the capital of the Partnership or any material amount is
credited to a Capital Account other than on a pro rata basis or (C) such other
date deemed appropriate by the General Partner; and (ii) the last day of which
is (A) the day prior to the commencement of any Accounting Period, (B) the date
on which there are withdrawals or distributions from the capital of the
Partnership or any material amount is debited or credited to any Capital Account
other than on a pro rata basis or (C) such other date deemed appropriate by the
General Partner.

(b) “Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§ 17-101 et seq.), as amended from time to time.

(c) “Active Partner” means a Partner who has Day-to-Day Responsibilities.

(d) “Additional Partner” shall have the meaning set forth in Section 3.01(c).

(e) “Adjusted Capital Account Deficit” shall have the meaning set forth in
Section 6.03(a)(iv)(A).

(f) “Affiliate” means, with respect to any specified Person, (i) a Person that
directly or indirectly, through one (1) or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified, and
(ii) the successors, heirs, assigns, executors, personal representatives,
advisors and agents of each of the foregoing Persons and/or entities described
in (i) above. For purposes of this Agreement, each Associated Partner shall be
deemed to be an Affiliate of the Partner with whom such Associated Partner is
associated.

(g) “Agreement” means this Fourth Amended and Restated Limited Partnership
Agreement, dated as of the date first above written, the Appendices to this
Agreement and, with respect to each Limited Partner, any Supplementary Agreement
to which such Limited Partner is a party, as any of the foregoing may be amended
from time to time.

 

2



--------------------------------------------------------------------------------

(h) “Amended and Restated Limited Partnership Agreement” shall have the meaning
set forth in the recitals.

(i) “Appendix A (or other Appendix or Appendices)” means Appendix A (or other
Appendix) to this Agreement.

(j) “Asset Sale Proceeds” means the gross proceeds minus expenses, if any,
attributable to the sale of all or any portion of the Partnership’s assets as
part of an extraordinary capital transaction.

(k) “Associated Partner” shall mean any trust, limited liability company,
limited partnership or similar vehicle for the primary benefit of a Partner’s
descendants (whether natural or adopted) or other family members (including
spouses and former spouses) and designated in the books and records of the
Partnership as an “Associated Partner,” each in its capacity as a partner of the
Partnership.

(l) “Available Assets” means, as of any date, the excess of (a) the cash, cash
equivalent items and temporary investments held by the Partnership over (b) the
sum of the amount of such items as the General Partner reasonably determines to
be necessary for the payment of the Partnership’s expenses, liabilities and
other obligations (whether fixed or contingent including, to the extent
determined by the General Partner, any outstanding loans made by a Partner to
the Partnership to fund any operating deficits, and taking into account
adjustments with respect to any advances to a Partner which are subject to
recoupment), and for the establishment of appropriate reserves for such
expenses, liabilities and obligations as may arise, including the maintenance of
adequate working capital for the continued conduct of the Business.

(m) “Board” shall have the meaning set forth in the Operating Agreement.

(n) “Business” means the business activities of the Management Group Entities
and their Affiliates.

(o) “Business Day” shall mean any day other than (a) Saturday and Sunday and
(b) any other day on which banks located in New York City are required or
authorized by law to remain closed.

(p) “Capital Account” means the capital account(s) established for each Partner
on the books of the Partnership.

(q) “Capital Net Income” and “Capital Net Loss” mean any Net Income or Net Loss
attributable to a Sale Transaction, reduced or increased by any expenses
allocated thereto by the General Partner.

(r) “Class A Partners” means such Persons admitted to the Partnership as Class A
Limited Partners in accordance with this Agreement.

(s) “Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

(t) “Company” means PrinceRidge Partners LLC, a Delaware limited liability
company organized on January 28, 2008 as BlueHawk Management LLC.

(u) “Confidential Information” means any and all proprietary, confidential, or
non-public information, in whatever form or medium, regarding or relating in any
way to the Business, any Management Group Entity, any client, or any of their
respective partners, members, stockholders, beneficial owners or Affiliates,
including for example and without limitation: agreements; amount and nature of
assets owned or controlled; trading and other business activities; financial
information; employee information; investments, including the manner in which
investments are made; business plans and investment strategies, processes and
decisions; performance and returns (actual or expected) of the Business; client
lists or information; personal information; personnel history; tax records; work
product; the identities of any other Persons or entities who participate in any
investment made or transaction entered into by any client; and to the extent not
publicly available, the residences, telephone numbers, places of employment,
schools, activities and any other personal information about or the interests of
any Class A (or other class of)-Partner or any of such Limited Partner’s
Associated Partners or Affiliates.

(v) “Contribution Agreement” means the Contribution Agreement, dated April 19,
2011 by and among the Company, the Partnership and IFMI.

(w) “Copyrights” shall have the meaning set forth in Section 13.07.

(x) “Corporate Conversion” shall have the meaning set forth in Section 10.04(a).

(y) “Day-to-Day Responsibilities” means an Individual Partner’s day-to-day role
with respect to the Business.

(z) “Disparaging” shall have the meaning set forth in Section 13.04.

(aa) “Drag Along Right” shall have the meaning set forth in Section 10.02(c).

(bb) “Equity Units” means for each Partner, the Equity Units indicated in the
books and records of the Partnership and/or in such Partner’s Supplementary
Agreement.

(cc) “Excess Allocation Amount” shall have the meaning set forth in
Section 11.04.

(dd) “Executive Agreement” shall have the meaning set forth in the Operating
Agreement.

(ee) “Exercising Member” shall have the meaning set forth in Section 10.03(b).

(ff) “Final Distribution” shall have the meaning set forth in 11.04.

 

4



--------------------------------------------------------------------------------

(gg) “Fiscal Year” shall have the meaning set forth in Section 2.05.

(hh) “Former Partner” refers to such Persons as hereafter from time to time
cease to be Partners, whether voluntarily or otherwise, in accordance with this
Agreement.

(ii) “General Partner” shall have the meaning set forth in Section 3.01(a).

(jj) “IFMI” means IFMI, LLC, a Delaware limited liability company.

(kk) “IFMI Manager” shall have the meaning set forth in the Operating Agreement.

(ll) “IFMI Parent” means Institutional Financial Markets, Inc., a Maryland
corporation.

(mm) “Inactive Partner” means a Partner whose Day-to-Day Responsibilities have
ceased or been terminated by the General Partner.

(nn) “Individual Partner” means a Partner who is a natural person.

(oo) “Involuntary Transfer” means one (1) or more of the following events:

(i) the filing of a valid petition of voluntary or involuntary bankruptcy, or
the insolvency of a Partner;

(ii) receipt by a Partner of notice of a public, private or judicial sale of all
or any part of its Units to satisfy a judgment against or other indebtedness of
such Partner;

(iii) an assignment of all or any part of a Partner’s Units for the benefit of
one (1) or more creditors of a Partner, other than a pledge as security by IFMI
of its Units in connection with any financing arrangement or guarantee in
connection therewith, provided that any foreclosure upon a pledge or other
Transfer to or by a secured party in connection with such arrangement or
guarantee shall be deemed an Involuntary Transfer; and

(iv) the entry of a decree of divorce, or the execution by a Partner of a
property settlement agreement, or any other action in connection with a pending
divorce proceeding, the effect of which is to grant rights to all or any part of
the Units owned by such Partner to any Person other than such Partner, in its
individual capacity.

(pp) “Joinder Agreement” shall have the meaning set forth in the Operating
Agreement.

(qq) “Limited Partner” means each Person admitted as a limited partner of the
Partnership in accordance with this Agreement, including any Persons hereafter
admitted as Limited Partners in accordance with this Agreement and excluding any
Persons who cease to be Limited Partners in accordance with this Agreement.

 

5



--------------------------------------------------------------------------------

(rr) “Management Group Entities” means the Partnership and the General Partner
and any subsidiary or controlled Affiliate thereof.

(ss) “Managers” shall have the meaning set forth in the Operating Agreement.

(tt) “Mandatory Distribution” shall have the meaning set forth in
Section 7.02(c).

(uu) “Member” shall have the meaning set forth in the Operating Agreement.

(vv) “Monetization Event” shall mean any of the following: (a) the sale of all
or any portion of the Management Group Entities’ business or assets (as part of
an extraordinary capital transaction); (b) a public offering of all or any
portion of the equity securities of a Management Group Entity (or interests in a
feeder, successor or subsidiary entity pursuant to a Corporate Conversion);
(c) a sale or issuance of equity interests or other transaction of a Management
Group Entity that results in all or a majority of the aggregate economic
ownership of such entity being held by any third-party investor; (d) any
transaction or series of related transactions that results in the reduction of
IFMI’s Units below a majority of the then-outstanding Units thereof; or (e) any
derivative or other transaction with similar effect to any of the foregoing as
reasonably determined by the General Partner.

(ww) “Net Income” or “Net Loss” shall mean, with respect to any Accounting
Period, the taxable income or tax loss of the Partnership for such period for
federal income tax purposes as determined by the General Partner, taking into
account any separately stated items, increased by the amount of any tax-exempt
income of the Partnership during such period and decreased by the amount of any
Code Section 705(a)(2)(B) expenditures (within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) of the Partnership; provided, however,
that Net Income or Net Loss of the Partnership shall be computed without regard
to any items of gross income, gain, loss or deduction specially allocated
pursuant to Section 6.03. In the event that the Capital Accounts are adjusted
pursuant to Section 6.01(b), the Net Income or Net Loss of the Partnership (and
the constituent items of income, gain, loss and deduction) realized thereafter
shall be computed in accordance with the principles of Treasury Regulations
Section 1.704-1(b)(2)(iv)(g).

(xx) “New Units” shall mean any Units, whether now authorized or not, any
rights, options or warrants to purchase Units and any indebtedness or class of
securities of the Partnership which is convertible into Units (or which is
convertible into a security which is, in turn, convertible into Units); provided
that the term “New Units” shall not include rights, options or warrants to
purchase Units and any indebtedness or class of securities of the Partnership
which is convertible into Units (or which is convertible into a security which
is, in turn, convertible into Units) issued (A) upon conversion or exercise of
any other equity securities of the Partnership or any of its controlled
subsidiaries; provided that the issuance of such equity

 

6



--------------------------------------------------------------------------------

securities complied with the provisions of Section 10.03, (B) in the event of
any subdivision of all of the issued and outstanding Units into a greater number
of interests, or (C) to employees or consultants of the Company or the
Partnership pursuant to any employee stock plan or other employee benefit plan
arrangement or consultancy arrangement.

(yy) “Notice Year” shall have the meaning set forth in Section 8.02(a).

(zz) “Operating Agreement” means the Fourth Amended and Restated Limited
Liability Company Agreement, dated as of the date hereof, of the General
Partner, as the foregoing may be amended from time to time.

(aaa) “Original Agreement” shall have the meaning set forth in the recitals.

(bbb) “Partners” means the Limited Partners and the General Partner,
collectively, including any Persons hereafter admitted as Partners in accordance
with this Agreement and excluding any Persons who cease to be Partners in
accordance with this Agreement.

(ccc) “Partnership” means PrinceRidge Holdings LP, a Delaware limited
partnership organized on January 28, 2008 as BlueHawk Capital Management LP.

(ddd) “Partnership Subsidiary” means, individually, The PrinceRidge Group LLC, a
Delaware limited liability company, PrinceRidge Capital LLC, a Delaware limited
liability company and each other corporation, limited liability company,
partnership, trust or other entity of which a majority of the voting or equity
interests are owned, directly or indirectly, by the Partnership or the Company.

(eee) “Partnership Tax Audit” shall have the meaning set forth in 12.03.

(fff) “Passive Partners” shall have the meaning set forth in Section 10.02(a).

(ggg) “Pass-Thru Partner” shall have the meaning set forth in Section 12.03.

(hhh) “Permanent Disability” shall have the meaning set forth in a Limited
Partner’s Supplementary Agreement.

(iii) “Person” means any natural person, domestic or foreign limited liability
company, corporation, partnership, limited partnership, joint venture,
association, business trust, estate, trust, enterprise, bank holding company and
any other legal or commercial entity.

(jjj) “Pre-Closing Partnership Tax Audit” shall have the meaning set forth in
Section 12.03(c).

 

7



--------------------------------------------------------------------------------

(kkk) “Preemptive Notice” shall have the meaning set forth in Section 10.03(b).

(lll) “Preemptive Notice Window” shall have the meaning set forth in
Section 10.03(b).

(mmm) “Preemptive Reply” shall have the meaning set forth in Section 10.03(b).

(nnn) “Preemptive Right” shall have the meaning set forth in Section 10.03(a).

(ooo) “PrinceRidge Class A Partner” shall have the meaning set forth in
Section 12.03(c).

(ppp) “PrinceRidge Class A Partners Expenses” shall have the meaning set forth
in Section 12.03(c).

(qqq) “PrinceRidge Manager” shall have the meaning set forth in the Operating
Agreement.

(rrr) “Profit Units” means for each Limited Partner, the Profit Units indicated
in the books and records of the Partnership and/or in such Partner’s
Supplementary Agreement.

(sss) “Purchaser Notice” shall have the meaning set forth in Section 10.02(b).

(ttt) “Qualifying PrinceRidge Individual Partner” means each of the following
persons: John Costas, Michael Hutchins, Ahmed Alali, Colette Dow, Ronald Garner
and Matthew Johnson, so long as each such person continues to hold at least 51%
of the number of Units held by such person on the date hereof.

(uuu) “Restricted Period” means the one (1)-year period immediately following a
Limited Partner’s Termination Date.

(vvv) “Restrictive Covenants” means all of the restrictions on Limited Partners
and their activities set forth in Article XIII of this Agreement.

(www) “Sale Proceeds” means Asset Sale Proceeds and Unit Sale Proceeds.

(xxx) “Sale Transaction” means a transaction that generates Asset Sale Proceeds
or Unit Sale Proceeds.

(yyy) “Second Amended and Restated Limited Partnership Agreement” shall have the
meaning set forth in the recitals.

 

8



--------------------------------------------------------------------------------

(zzz) “Section 704(c) Property” means any Partnership property (a) that is
contributed to the Partnership, if there is a difference between the basis of
such property in the hands of the Partnership and the fair value of such
property at the time of its contribution, or (b) that is revalued pursuant to
Section 6.01(b) of this Agreement if the fair value of such property differs
from its adjusted basis as of the date of such revaluation.

(aaaa) “Securities Act” means the U.S. Securities Act of 1933, as amended.

(bbbb) “Selling Partner(s)” shall have the meaning set forth in
Section 10.02(a).

(cccc) “Source” means each source of Net Income and Net Loss for the Partnership
(excluding Capital Net Income) that is designated or changed from time to time
by the General Partner. No consent of any Limited Partner shall be required to
designate or modify any Source, unless otherwise provided in a Limited Partner’s
Supplementary Agreement.

(dddd) “Sub-Capital Account” shall have the meaning set forth in
Section 6.01(a)(ii).

(eeee) “Subscription Commitment” means a Partner’s or prospective Partner’s
agreement to purchase Units, as set forth in such Partner’s Supplementary
Agreement.

(ffff) “Supplementary Agreement” shall have the meaning set forth in
Section 3.02.

(gggg) “Tag Along Right” shall have the meaning set forth in Section 10.02(b).

(hhhh) “Target Final Balance” shall have the meaning set forth in Section 11.07.

(iiii) “Target Minimum Repurchase Amount” shall have the meaning set forth in
Section 8.02(a).

(jjjj) “Target Repurchase Date” shall have the meaning set forth in
Section 8.02(a).

(kkkk) “Tax Matters Partner” shall have the meaning set forth in Section 12.03.

(llll) “Termination and Separation Agreement” means the Termination and
Separation Agreement, dated May 31, 2011, by and among the Company, the
Partnership, and IFMI.

(mmmm) “Termination Date” means the effective date of a Termination Event.

 

9



--------------------------------------------------------------------------------

(nnnn) “Termination Event” means the event that caused a Limited Partner’s
Day-to-Day Responsibilities to have ceased or been terminated by the Limited
Partner or the General Partner (e.g., due to such Limited Partner’s death,
Permanent Disability or resignation, or due to the determination of the General
Partner to terminate the Limited Partner’s Day-to-Day Responsibilities).

(oooo) “Third Amended and Restated Limited Partnership Agreement” shall have the
meaning set forth in the recitals.

(pppp) “Third Party Purchaser” shall have the meaning set forth in
Section 10.02(a).

(qqqq) “Threshold Value” shall mean the threshold value set forth in a Partner’s
Supplementary Agreement.

(rrrr) “Transaction Notice” shall have the meaning set forth in
Section 10.02(a).

(ssss) “Transfer” means to sell, assign, pledge, transfer or otherwise dispose
of, directly or indirectly, all or any part of a Unit.

(tttt) “Underlying Transaction” shall have the meaning set forth in
Section 10.02(a).

(uuuu) “Unit Price” means the price at which a Unit is purchased by a Partner or
prospective Partner or repurchased by the Partnership (other than in connection
with an extraordinary capital transaction or Monetization Event), and in the
case of a repurchase by the Partnership, shall equal the portion of the Capital
Account (or Sub-Capital Account) represented by the Units repurchased on the
effective date of the repurchase.

(vvvv) “Unit Sale Proceeds” means the net proceeds attributable to the
simultaneous sale of all or any portion of the Units of all of the Partners,
after payment of expenses related thereto as determined by the General Partner;
provided, that a Transfer of Units by a Partner for tax or estate planning
purposes or a repurchase of Units at their Unit Price shall not be deemed to
generate Unit Sale Proceeds.

(wwww) “Units” means the limited partnership interests, including Units of any
type or class, whether existing as of the date hereof or newly issued as of some
future date, such as Profit Units and Equity Units, or representing any Source,
issued by the Partnership to a Partner in accordance with this Agreement, and
(ii) in the case of (a) the definitions of “Involuntary Transfer,” “Monetization
Event,” and “Qualifying PrinceRidge Individual Partner” in this Section 1.01,
and (b) Sections 4.11, 8.01(a), and 8.01(c), the Company units of any type or
class issued by the Company to a Member in accordance with the Operating
Agreement.

(xxxx) “Voluntarily Withdraw” means a Limited Partner’s decision to withdraw as
a Limited Partner of the Partnership.

 

10



--------------------------------------------------------------------------------

(yyyy) “Withdrawal Date” shall have the meaning set forth in Section 8.01(e).

(zzzz) “Work Product” shall have the meaning set forth in Section 13.07.

Section 1.02 Pronouns; Gender; Construction. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the Person(s) may require in the context thereof. Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.

Section 1.03 Headings; Cross-References. The titles of the articles and the
headings of the sections of this Agreement are for convenience of reference
only, and are not to be considered in construing the terms and provisions of
this Agreement. References to “Article” or “Section” in this Agreement shall be
deemed to refer to the indicated Article or Section of this Agreement, unless
the context clearly indicates otherwise.

ARTICLE II

General Provisions

Section 2.01 Formation of the Partnership. The Partnership was formed as a
limited partnership under the Act, by the filing of the Certificate of Limited
Partnership of the Partnership with the Office of the Secretary of State of the
State of Delaware on January 28, 2008. The General Partner, for itself and as
agent for the Limited Partners, shall make every reasonable effort to assure
that all other certificates and documents are properly executed and shall
accomplish all filing, recording, publishing and other acts necessary or
appropriate for compliance with all of the requirements for the formation of the
Partnership as a limited partnership under the Act. The Partners hereby ratify
the execution and filing of the Certificate of Limited Partnership and other
filings made with the States of Delaware and New York prior to the date hereof.

Section 2.02 Partnership Name and Address. The name of the Partnership is
PrinceRidge Holdings LP. The original name of the Partnership was BlueHawk
Capital Management LP. Its principal office shall be located at 1633 Broadway,
28th Floor, New York, NY 10019, or at such other location as the General Partner
in the future may designate. The General Partner shall promptly notify the
Limited Partners of any change in the Partnership’s address.

Section 2.03 Registered Agent and Registered Office. The address of the
registered office of the Partnership in the State of Delaware is c/o National
Corporate Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901. The
name and address of the registered agent of the Partnership in the State of
Delaware for service of process on the Partnership is National Corporate
Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901. Such office and
such agent may be changed from time to time by the General Partner in its
discretion through appropriate filings with the Secretary of State of the State
of Delaware.

 

11



--------------------------------------------------------------------------------

Section 2.04 Purposes of the Partnership.

(a) The Partnership is organized for the purpose of engaging, directly or
indirectly through Affiliates or joint ventures, in a full range of financial
services activities and may engage in any other business or activity related or
unrelated to any of the foregoing activities. In addition to the foregoing, the
Partnership may engage in any activities that are lawful for a limited
partnership under the Act.

(b) The Partnership shall have the power to take any action and engage in any
proceeding, activity and transaction that the General Partner may deem necessary
or advisable in connection with the foregoing purposes.

Section 2.05 Fiscal Year. The fiscal year of the Partnership (the “Fiscal Year”)
shall end on December 31 of each year.

Section 2.06 Maintenance of Separateness. Each of the Partnership and the
Partnership Subsidiaries shall at all times be obligated to:

(a) maintain all of its business records, books of account and bank accounts
separate from those of IFMI Parent, IFMI or any other Person (other than the
General Partner);

(b) ensure that its assets are not commingled with the assets of IFMI Parent,
IFMI or any other Person (other than the General Partner);

(c) conduct its business solely in its own name so as not to mislead third
parties as to the identity of the entity with which such third parties are
dealing, and correct any known misunderstanding regarding its separate identity;

(d) in the case of the Partnership, obtain, whenever necessary, proper
authorization from the General Partner for any action taken or to be taken by
the Partnership;

(e) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; provided, however, that the
Partnership’s assets may be included in a consolidated financial statement of
its Affiliate provided that (i) appropriate notation shall be made in a footnote
to such consolidated financial statements to indicate the separateness of the
Partnership from such Affiliate and to indicate that the Partnership’s assets
and credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person (other than the Partnership and the Partnership
Subsidiaries) and (ii) such assets shall also be listed on the Partnership’s own
separate balance sheet;

(f) except as provided by Section 4.5 of the Reimbursement Agreement, provide
for its operating expenses and liabilities, including its organizational
expenses and the salaries of its own employees, from its own funds and not from
the funds of any other Person;

 

12



--------------------------------------------------------------------------------

(g) observe all procedures and formalities required by this Agreement and the
laws of the State of Delaware;

(h) subject to Section 13.03 of the Operating Agreement and other than as
contemplated hereby, by the Contribution Agreement and by the documents,
instruments or agreements entered into in connection with the Contribution
Agreement, ensure that all transactions between the Partnership or such
Partnership Subsidiary and any Affiliate will be at arm’s length and on terms no
less favorable than available to either party in a similar transaction with a
non-Affiliate;

(i) ensure that its initial capitalization is sufficient in light of its purpose
and business;

(j) without limiting Sections 4.12 and 13.03 of the Operating Agreement, ensure
that it does not, other than as set forth in Section 5.05 of this Agreement or
pursuant to the Contribution Agreement, make any advance to or guarantee or
become obligated for the debts of IFMI Parent or any other Person (other than
the Partnership and the Partnership Subsidiaries) or hold out its credit as
being available to satisfy the obligations of any Person (other than the
Partnership and the Partnership Subsidiaries);

(k) other than with respect to the Company’s accounting function (which may be
maintained in IFMI’s Philadelphia office or such other place as determined by
the General Partner), maintain and conduct its business separate from that of
any Affiliate and, if applicable, sublease from any Affiliate office space at a
rent representing its pro rata share based upon an existing lease, of sufficient
space which is separately allocated and identifiable to conduct its business;

(l) have and use its own stationery, invoices, checks and telephone number in
all business of the Partnership and the Partnership Subsidiaries, respectively;

(m) without limiting Sections 4.09 and 13.03 of the Operating Agreement, ensure
that it does not pledge its assets for any other Person (other than the
Partnership and the Partnership Subsidiaries);

(n) other than as required by an insurance carrier, ensure that it does not
enter into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy covering the
property of any other Person;

(o) ensure that it will not conceal from creditors any of its assets or
participate in concealing the assets of any other Person;

(p) ensure that it holds itself out as a separate entity; and

(q) ensure that it does not identify itself as being a division or a part of any
other Person and that it does not identify IFMI Parent, IFMI or any other Person
as being a division or part of itself.

 

13



--------------------------------------------------------------------------------

(r) Notwithstanding the foregoing and anything herein to the contrary, the
Partners acknowledge that, as of the date hereof, the Partnership is a
subsidiary of IFMI and IFMI Parent and that the Partnership’s assets,
liabilities and results of operations will be included in the consolidated
financial statements of IFMI Parent, and that the Partnership is subject to the
obligations set forth in Section 4.12 hereof. The Partnership shall use its
reasonable best efforts to comply with the foregoing covenants of this
Section 2.06. Failure of the Partnership or its Limited Partners, or the Board
of Managers of the Company, its Members, or the officers of the Company on
behalf of the Partnership or its Partnership Subsidiaries, to comply with any of
the foregoing covenants or any other covenants contained in this Agreement shall
not affect the status of the Partnership or any Partnership Subsidiary as a
separate legal entity or the limited liability of the Limited Partners. The
unanimous consent of the Board shall be required to waive any of the foregoing
covenants of this Section 2.06.

Article III

The Partners

Section 3.01 Current Partners; Admission of Additional Partners.

(a) The general partner of the Partnership is PrinceRidge Partners LLC (the
“General Partner”).

(b) The Limited Partners and the Units issued to such Limited Partners are
listed in the books and records of the Partnership and/or in such Limited
Partner’s Supplementary Agreement. The Class A Partners are:

 

  

Ahmed A. Alali

  

Daniel G. Cohen

  

John P. Costas

  

Colette C. Dow

  

Ronald J. Garner

  

Michael T. Hutchins

  

Matthew G. Johnson

  

IFMI

(c) Subject to Section 10.03 of this Agreement, the General Partner may at any
time admit one (1) or more new Partners (each, an “Additional Partner”) and
issue Units to such Additional Partners pursuant to this Agreement, subject to
the condition that each such Additional Partner shall execute a Supplementary
Agreement, pursuant to which such Person is admitted as a Partner and agrees to
be bound by the terms and provisions hereof (as may be modified by the terms of
such Supplementary Agreement).

(d) The name of each Limited Partner and the type and number of Units issued to
such Limited Partner shall be set forth in the books and records of the
Partnership. The names, addresses and capital contributions of each of the
Partners shall be set forth in the books and records of the Partnership.

 

14



--------------------------------------------------------------------------------

(e) For so long as IFMI is a Partner, any individual designated as an IFMI
Manager shall execute a separate Joinder Agreement (as further described below)
at the reasonable request of the Board.

Section 3.02 Supplementary Agreements. The General Partner may enter into one or
more supplemental written agreements (including any Joinder Agreements or
Executive Agreements) with any Limited Partner (a “Supplementary Agreement”, a
form of which is attached hereto as Appendix A) (i) specifying the type and
number of Units initially issued to such Limited Partner and (ii) waiving,
modifying or supplementing the rights or obligations of such Limited Partner
under this Agreement or otherwise with respect to the Partnership. Each of the
Partners acknowledges and agrees that such Supplementary Agreements may provide
for other rights, benefits or obligations to the Limited Partners that are
parties thereto than otherwise set forth herein (including, without limitation,
with respect to allocations and distributions to such Limited Partners, other
compensation to such Limited Partners, indemnification and Restrictive
Covenants). The General Partner may enter into more than one (1) Supplementary
Agreement with a Limited Partner. For the avoidance of doubt, references herein
to the Supplementary Agreement of a Limited Partner shall include all
Supplementary Agreements into which the Partnership enters into with such
Limited Partner. In the event of any dispute between a Limited Partner and the
Partnership regarding a conflict between the terms of any such Limited Partner’s
Supplementary Agreement and the terms of this Agreement, the terms of such
Limited Partner’s Supplementary Agreement shall control. A Supplementary
Agreement does not modify, amend, limit or supersede any provision of this
Agreement, except as to matters expressly addressed in such Supplementary
Agreement, and is to be construed narrowly with respect to such matters.

Section 3.03 Representations. Each Limited Partner represents, warrants and
covenants to the Partnership as follows:

(a) Capacity. Such Limited Partner has the full capacity, power and authority to
execute, deliver and perform its obligations under this Agreement and to
subscribe for and purchase Units as a partner of the Partnership. Such Limited
Partner has duly executed and delivered this Agreement, and this Agreement
constitutes a legal, valid and binding obligation of such Limited Partner,
enforceable against such Partner in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

(b) Compliance with Laws and Other Agreements. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance of such Limited Partner’s obligations hereunder (subject to the
terms of Section 3.02 above) will not conflict with, or result in any violation
of or default under, any provision of any agreement (including any restrictive
covenant such as a non-compete agreement) or other instrument to which such
Limited Partner is a party or by which such Limited Partner or any of such
Limited Partner’s assets are bound, or any judgment, decree, statute, order,
rule or regulation applicable to such Limited Partner or such Limited Partner’s
assets.

(c) Access to Information. Such Limited Partner has carefully reviewed this
Agreement. Such Limited Partner has been provided an opportunity to ask

 

15



--------------------------------------------------------------------------------

questions of, and such Limited Partner has received answers thereto satisfactory
to such Limited Partner from, the Partnership and its representatives regarding
such documents and the terms and conditions of the offering of Units, and such
Limited Partner has obtained all additional information requested by such
Limited Partner of the Partnership and its representatives.

(d) Evaluation of and Ability to Bear Risks. Such Limited Partner has such
knowledge and experience in financial affairs that such Limited Partner is
capable of evaluating the merits and risks of purchasing Units, and such Limited
Partner has not relied in connection with this investment upon any
representations, warranties or agreements other than those set forth in this
Agreement and, in the case of IFMI, those set forth in the Contribution
Agreement. Such Limited Partner’s financial situation is such that such Limited
Partner can afford to bear the economic risk of holding Units for an indefinite
period of time, and such Limited Partner can afford to suffer the complete loss
of such Partner’s investment in such Units.

(e) Investment Purpose. Such Limited Partner is acquiring Units pursuant to this
Agreement for such Limited Partner’s own account for investment and not with a
view to or for sale in connection with any distribution of all or any part of
such Units. Such Limited Partner will not, directly or indirectly, Transfer all
or any part of such Units (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of all or any part of such Units) except in accordance
with the registration provisions of the Securities Act or an exemption from such
registration provisions, with any applicable state or non-U.S. securities laws,
and with the terms of this Agreement. Such Limited Partner understands that such
Limited Partner must bear the economic risk of an investment in Units for an
indefinite period of time because, among other reasons, the offering and sale of
such Units have not been registered under the Securities Act and, therefore,
such Units cannot be sold other than through a privately negotiated transaction
unless it is subsequently registered under the Securities Act or an exemption
from such registration is available. Such Limited Partner also understands that
sales or Transfers of such Units are further restricted by the provisions of
this Agreement, and may be restricted by other applicable securities laws.

Section 3.04 Liability of the Partners.

(a) Except as otherwise expressly provided in the Act, the debts, obligations
and liabilities of the Partnership, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Partnership, and a Limited Partner shall not be obligated personally for any
such debt, obligation or liability of the Partnership solely by reason of being
a Limited Partner.

(b) The General Partner shall have unlimited liability for the repayment and
discharge of all debts and obligations of the Partnership to the extent required
under the Act. Neither the General Partner nor any of its Affiliates (other than
the Partnership), nor any Limited Partner shall be liable for the return of the
capital contributions of any Limited Partner, and each Limited Partner hereby
waives any and all claims that it may have against the General Partner or any
Affiliate thereof (other than the Partnership) and the other Limited Partners in
this regard.

 

16



--------------------------------------------------------------------------------

Section 3.05 Limited Rights of Limited Partners. The following provisions shall
apply with respect to each Limited Partner:

(a) The rights of a Limited Partner shall be limited solely to (i) such Limited
Partner’s right to receive distributions and allocations in respect of such
Limited Partner’s Units and Capital Account as set forth in this Agreement and
(ii) such other rights as are otherwise expressly provided for in this
Agreement, in a Limited Partner’s Supplementary Agreement and under the Act; and

(b) No Limited Partner, acting in such Partner’s capacity as a Limited Partner
shall (i) be deemed to have any fiduciary or other duties to any Limited Partner
other than the duty to act in good faith or (ii) be obligated to do or perform
any act or thing in connection with the Business or the Partnership not
expressly set forth in this Agreement.

Section 3.06 Power of Attorney. Provided that the applicable action or decision
set forth below has been approved in accordance with Article IV, each of the
Partners hereby appoints the General Partner, or any Partners then acting as the
general partner of the Partnership, with power of substitution as such Limited
Partner’s true and lawful representative and attorney-in-fact, in such Limited
Partner’s name, place and stead to make, execute, sign, acknowledge, swear to
and file:

(a) any and all instruments, certificates and other documents which may be
deemed necessary or desirable to effect the winding-up and termination of the
Partnership; and

(b) any business certificate, fictitious name certificate, amendment thereto, or
other instrument or document of any kind necessary or desirable to accomplish
the business, purpose and objectives of the Partnership, or required by any
applicable federal, state or local law.

The power of attorney hereby granted by each of the Partners is coupled with an
interest, is irrevocable, and shall survive, and shall not be affected by, the
subsequent death, disability, incapacity, adjudication of incompetency,
termination, bankruptcy or insolvency of such Partner; provided, however, that
such power of attorney shall terminate upon the substitution of another Partner
for all such Partner’s Units or upon the complete withdrawal of such Partner as
a partner of the Partnership.

Section 3.07 Bankruptcy, Dissolution, Removal, Withdrawal, Admission or
Resignation of a Partner. The bankruptcy, dissolution, removal, admission,
withdrawal or resignation of a Partner shall not in and of itself cause a
dissolution or termination of the Partnership.

Section 3.08 Associated Partners. Except as otherwise agreed to in writing by
the General Partner: (i) an Associated Partner shall be deemed to take the same
actions and make the same consents and elections with respect to its Units as
its related Partner, including, without limitation, any election to withdraw
from the Partnership; and (ii) each Associated Partner shall have the same
obligations, including, without limitation, the Restrictive Covenants, and be
subject to the same terms as its related Partner as set forth in this Agreement
as well as in the related Partner’s Supplementary Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

Management of the Partnership

Section 4.01 General. The management of the Partnership shall be vested
exclusively in the General Partner. Except as otherwise expressly provided in
this Agreement, the General Partner shall have the authority, on behalf of the
Partnership, to take any action or make any decisions on behalf of the
Partnership under this Agreement, to carry out any and all of the purposes of
the Partnership set forth in Section 2.04 and to perform all acts and enter into
and perform all contracts and other undertakings which it may deem necessary or
advisable or incidental thereto including, without limitation, to:

(i) manage and direct the business affairs of the Partnership, including without
limitation, accounting, compliance and other relevant policies and procedures;

(ii) borrow or raise monies on behalf of the Partnership, and, from time to
time, without limitation as to amount or manner and time of repayment, issue,
accept, endorse and execute promissory notes, drafts, bills of exchange,
warrants, bonds, debentures and other negotiable or non-negotiable instruments
and evidences of indebtedness, and secure the payment of such or other
obligations by mortgage upon, or hypothecation or pledge of, all or part of the
property of the Partnership, whether at the time owned or thereafter acquired;

(iii) lend, with or without security, any securities, instruments or other
property of the Partnership, including by entering into reverse repurchase
agreements and total rate of return swaps;

(iv) acquire, own, lease, sublease, manage, hold, deal in, control or dispose of
any interests or rights in real or personal property;

(v) open, trade and otherwise conduct accounts with brokers and dealers;

(vi) open, maintain and close bank accounts and brokerage accounts and draw
checks or other orders for the payment of monies in respect thereof;

(vii) do any and all acts on behalf of the Partnership, and exercise all rights
of the Partnership, with respect to its interest in any Person, including,
without limitation, the voting of securities, participation in arrangements with
creditors, the institution, defense and settlement or compromise of suits and
administrative proceedings and other like or similar matters;

(viii) make capital expenditures or incur any commitments for capital
expenditures;

 

18



--------------------------------------------------------------------------------

(ix) enter into, amend or terminate any contract;

(x) sell, lease, pledge or otherwise dispose of all or any of the assets of the
Partnership;

(xi) take any action to merge or consolidate with or into any other entity, or
dissolve, liquidate or wind up the Partnership;

(xii) organize one (1) or more corporations, partnerships or other entities
formed to hold record title, as nominee for the Partnership, to securities or
funds attributable to the Partnership;

(xiii) engage personnel, whether part-time or full-time, consultants, attorneys
and independent accountants or such other Persons as the General Partner may
deem necessary or advisable;

(xiv) authorize any Partner, officer, employee, committee or other agent of the
Partnership to act for and on behalf of the Partnership in all matters
incidental to the foregoing;

(xv) amend this Agreement subject to the requirements of Section 14.02;

(xvi) admit or require the withdrawal of any Partners and determine the Profit
Units with respect to any Source and Equity Units to be issued to or repurchased
from the Partners in accordance with the terms of this Agreement;

(xvii) enter into a Supplementary Agreement with respect to any Partner;

(xviii) make distributions to the Partners;

(xix) permit the Transfer of a Partner’s Units in accordance with the terms of
this Agreement;

(xx) make a determination to dissolve the Partnership; and

(xxi) carry on any other activities necessary to, in connection with, or
incidental to any of the foregoing or the Partnership’s management and other
activities.

Section 4.02 General Partner as Agent. The General Partner, to the extent of its
powers set forth in this Agreement, is an agent of the Partnership for the
purpose of the Partnership’s business, and the actions of the General Partner
taken in accordance with this Agreement shall bind the Partnership. The General
Partner may authorize any Partner, officer, employee or other agent to act for
and on behalf of the Partnership.

Section 4.03 Ability to Bind the Partnership. Unless otherwise expressly
provided herein, the General Partner shall have the authority (a) to execute and
deliver, in the

 

19



--------------------------------------------------------------------------------

name and on behalf of the Partnership, without limitation, checks, drafts,
orders, instructions, trade orders, contracts, commitments, conveyances of real
estate, leases, notes, documents evidencing lending or borrowing, or any other
agreements, documents and instruments; and (b) to take any and all actions on
behalf of the Partnership pursuant to this Agreement.

Section 4.04 Officers.

(a) The General Partner may appoint such officers of the Partnership as the
General Partner deems appropriate and may authorize such officers to act for and
on behalf of the Partnership to the extent of the General Partner’s authority to
so act. Any officer so designated and approved shall have such authority and
title and perform such duties as the General Partner may, from time to time,
delegate to such officer. No officer need be a Partner, a Delaware resident or a
United States citizen. Designation and approval of a Person as an officer of the
Partnership shall not of itself create any contractual rights.

(b) Any officer of the Partnership may be removed as such, with or without
cause, for any reason or for no reason, by the General Partner. Any officer of
the Partnership may resign as such at any time upon written notice to the
Partnership. Such resignation shall be made in writing and shall take effect at
the time specified therein or, if no time is specified therein, at the time of
its receipt by the General Partner. The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.

(c) Officers of the General Partner shall be appointed as set forth in the
Operating Agreement.

Section 4.05 No Participation in Management by Limited Partners. Except as
otherwise expressly provided in this Agreement, the Limited Partners in their
capacities as such shall not take part in the management or control of the
Partnership or its management of other activities, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.

Section 4.06 Reliance by Third Parties. Persons dealing with the Partnership are
entitled to rely conclusively upon the certificate of the General Partner or of
a duly authorized Partner, officer, employee or other agent of the Partnership
or the General Partner, to the effect that such Person is, as applicable, the
General Partner or acting as and upon the power and authority of the General
Partner or upon the power and authority of any other Partner or any officer, as
delegated to such Partner or officer by the General Partner as set forth in this
Agreement or the Operating Agreement.

Section 4.07 Reliance by the General Partner. The General Partner and any duly
authorized Partner, officer, employee or other agent of the Partnership may
rely, and shall be protected in acting or refraining from acting, upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture or other paper or document believed by
it to be genuine and to have been signed or presented by the proper party or
parties.

 

20



--------------------------------------------------------------------------------

Section 4.08 Expenses.

(a) Subject to Section 6.3 of the Contribution Agreement, the Partnership shall
be responsible for paying, and the General Partner shall pay directly out of
Partnership funds, all reasonable costs and expenses incurred in connection with
the business of the Partnership, including, without limitation, any
out-of-pocket expenses of the Partners incurred in connection with the business
of the Partnership in accordance with the Partnership’s expense reimbursement
policy, liability and other insurance premiums, expenses incurred in the
preparation of financial reports and any legal, accounting and other
professional fees and expenses.

Section 4.09 Standards for Actions by the General Partner.

(a) Unless otherwise specified in this Agreement, any determination, decision,
consent, vote or judgment of, or exercise of discretion by, or action taken or
omitted to be taken by, the General Partner under this Agreement shall be made,
given, exercised, taken or omitted as the General Partner shall determine in its
sole and absolute discretion, whose determination shall be final, conclusive and
binding as to all Partners.

(b) In connection with the foregoing, the General Partner and any Partner or
officer shall be entitled to rely in good faith on the provisions of this
Agreement and on opinions, reports or statements (including financial
statements, books of account any other financial information, opinions, reports
or statements as to the value or amount of the assets, liabilities, profits or
losses of the General Partner and the Partnership) of the following other
Persons or groups: (i) one or more officers or employees of such Limited Partner
or the General Partner or the Partnership, (ii) any legal counsel, certified
public accountants or other Persons employed or engaged by such Limited Partner,
the General Partner or the Partnership, or (iii) any other Person who has been
selected with reasonable care by or on behalf of such Limited Partner, or the
Company or the Partnership, in each case as to matters which such relying Person
reasonably believes to be within such other Person’s professional or expert
competence.

(c) Subject to, and as limited by, the provisions of this Agreement, the General
Partner and the officers, in the performance of their duties as such, shall owe
to the Company, its Members, the Partnership and its Limited Partners duties of
loyalty and due care with respect to the management and operation of the
Partnership of the type owed under law by directors and officers of a business
corporation incorporated under the General Corporation Law of the State of
Delaware; provided, however, that the doctrine of corporate opportunity or any
analogous doctrine shall not apply to the officers that are also officers of
IFMI or the General Partner with respect to opportunities that arise in
businesses that are not Competing Businesses (as defined in the Contribution
Agreement).

(d) Neither the General Partner nor any officer shall be liable to the
Partnership or any Limited Partner for any act or omission (including any breach
of duty (fiduciary or otherwise)), including any mistake of fact or error in
judgment taken, suffered or made by such Person if such Person acted in good
faith and in a manner such Person reasonably believed to be in or not opposed to
the best interests of the Partnership and which act or omission was within the
scope of authority granted to such Person; provided that such act or omission
did not constitute fraud, willful misconduct, bad faith or gross negligence in
the conduct of such Person’s office.

 

21



--------------------------------------------------------------------------------

(e) The General Partner shall not be liable to the Partnership or any Limited
Partner for monetary damages for breach of fiduciary duty as the General
Partner; provided that the foregoing shall not eliminate or limit the liability
of the General Partner: (i) for any breach of such General Partner’s duty of
loyalty to the Partnership or its Limited Partners (as such duty is modified
pursuant to the terms of this Agreement); (ii) for acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of Law; or
(iii) for any transaction from which the General Partner derived an improper
personal benefit.

Section 4.10 Removal and Replacement of the General Partner. The General
Partner, without its written consent, may not be removed as General Partner or
be reclassified as a Limited Partner.

Section 4.11 Management Availability. For so long as IFMI owns a majority of the
outstanding Units, upon the written request of the Chairman of IFMI Parent, the
Partnership shall make available the executive officers of the Partnership
(including by teleconference) to meet with officers of IFMI Parent during normal
business hours and upon reasonable advance notice, and the board of directors of
IFMI Parent, including, without limitation, attendance (in person or by
teleconference), from time to time, at regularly scheduled board and senior
management meetings.

Section 4.12 Compliance with Securities and National Stock Exchange Laws, Rules
and Regulations. Notwithstanding anything in this Agreement to the contrary, so
long as IFMI Parent is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, and is required by applicable laws, rules,
regulations or stock exchange requirements to disclose, or include in its
periodic reports, information regarding the Company, the Partnership and/or the
Partnership Subsidiaries, the General Partner shall, and shall cause the
Partnership and the Partnership Subsidiaries to: (a) comply with all applicable
federal securities laws and national securities exchange rules and regulations;
(b) except to the extent compliance with this clause (b) conflicts with policies
and procedures adopted by an entity in which the financial statements of the
Company or the Partnership are consolidated, be bound by all policies and
procedures adopted, from time to time, by IFMI Parent to ensure compliance with
such laws, rules and regulations; and (c) assist and provide IFMI with all
information regarding the Partnership and the Partnership Subsidiaries that IFMI
requests in connection with any disclosures deemed necessary or appropriate by
IFMI regarding the Partnership and the Partnership Subsidiaries, including, but
not limited to: (i) disclosure of the Partnership’s financial condition and
results of operations (including, as deemed necessary by IFMI, as a separate
reportable segment or as part of another reportable segment); (ii) disclosures
in press releases, earnings releases and investor presentations; and
(iii) disclosure of financial statements and pro forma financial information
required by Form 8-K in connection with the admittance of IFMI as a Limited
Partner of the Partnership.

 

22



--------------------------------------------------------------------------------

ARTICLE V

Issuance of Units; Compensation; Loans

Section 5.01 Issuance of Units.

(a) Subject to Section 4.09 of the Operating Agreement and Section 10.03 hereof,
the Partnership may issue Profit Units, Equity Units or other types or classes
of Units to Partners at such times and on such terms as the General Partner
shall determine.

(b) With respect to Profit Units, Profit Units may be issued with respect to all
Sources or different Sources. The Profit Units issued to the Limited Partners
with respect to all Sources and each Source shall equal ninety-nine percent
(99%) of the total number of Profit Units issued by the Partnership. One percent
(1%) of the total number of Profit Units shall be issued to the General Partner.

(c) An Equity Unit shall represent a portion of Capital Net Income and Asset
Sale Proceeds allocated to a Partner or Unit Sale Proceeds in which such Partner
participates, as the case may be. The Equity Units of all Partners shall equal
one hundred percent (100%) of the total number of Equity Units issued by the
Partnership.

(d) The Subscription Commitment, if any, Unit Price (and resulting Capital
Account balance) and issuance of Units to each Partner shall be set forth in the
books and records of the Partnership.

(e) A Partner shall not be obligated to purchase additional Units, except as
provided in such Partner’s Subscription Commitment, if any, or Supplementary
Agreement, except as provided in Section 7.02(g)(ii) (with respect to taxes
withheld or paid on behalf of such Partner), or as otherwise agreed to by such
Partner in writing.

(f) Except as expressly agreed to by a Partner and the General Partner, a
Partner shall not have any obligation to the Partnership or to any other Partner
to restore any negative balance in its Capital Account by making additional
capital contributions with respect to such Partner’s Units, or otherwise.

(g) The Partnership hereby irrevocably elects that all Units shall be securities
governed by Article 8 of the Uniform Commercial Code as in effect in the State
of Delaware and each other applicable jurisdiction. Each certificate evidencing
Units, if any, shall bear the following legend: “This certificate evidences
Units in PrinceRidge Holdings LP and shall be a security governed by Article 8
of the Uniform Commercial Code as in effect in the State of Delaware and, to the
extent permitted by applicable law, Article 8 of the Uniform Commercial Code of
each other applicable jurisdiction.”

Section 5.02 Adjustment of Profit Units and Equity Units.

(a) Each Partner shall initially hold the number of Profit Units and Equity
Units indicated in the books and records of the Partnership and/or in its
Supplementary Agreements.

 

23



--------------------------------------------------------------------------------

(b) The General Partner may, at any time, as provided in this Agreement,
increase or decrease the number of Profit Units and/or Equity Units held by a
Partner to reflect changes in the Partner’s relevant Capital Account and
Sub-Capital Account balances.

(c) After the repurchase of a Limited Partner’s Units, such Limited Partner
shall not be entitled to any allocation of Net Income or Net Losses with respect
to Profit Units, or to Sale Proceeds, with respect to Equity Units, as
applicable.

Section 5.03 Issuance of Senior Securities. Subject to Section 4.09 of the
Operating Agreement and Section 10.03 hereof, the General Partner may issue one
or more classes of Units that have priority over any other Units then in issue,
either as to the return of the amount of a Partner’s capital or as to any
allocation of any item of income, gain, loss, deduction or credit of the
Partnership.

Section 5.04 Guaranteed Payments. Subject to Section 13.03, at the discretion of
the General Partner, or as provided in a Supplementary Agreement or separate
written agreement, the Partnership may make a guaranteed payment to any Partner
who is also an employee of the Company or the Partnership.

Section 5.05 Loans.

(a) Without the consent of the General Partner and except as provided in
Section 5.05(b), the Partnership shall not make loans to any Partner.

(b) Notwithstanding anything in this Agreement to the contrary, after the later
of (x) September 30, 2011 or (y) the earlier of (1) the Final Closing (as
defined in the Contribution Agreement) or March 31, 2012, each Partner shall be
entitled to borrow from the Partnership up to 30% of the balance of their
Capital Account; provided, however, that (i) such borrowing Partner shall
provide at least 45 days prior notice of the intent to exercise this borrowing
option, (ii) a determination by the General Partner shall be made that such loan
would not cause material harm to the Company or the Partnership, (iii) any such
loan would have a maximum term of 1 year and would accrue at an interest rate
per annum equal to ten percent (10%), and (iv) any such loan would be subject to
the receipt of all necessary regulatory approvals and compliance with applicable
law. All loans made to Partners pursuant to this Section 5.05 shall (i) be
secured by a first priority security interest in such Partner’s Capital Account
and (ii) while the loan is outstanding, reduce the amount of such Partner’s
Profit Units (for purposes of Net Income allocations or distributions) in
proportion to the amount of such Partner’s Capital Account that was borrowed
against. The General Partner shall have the right to cause any Partner receiving
a loan to execute and deliver any documentation the General Partner reasonably
deems necessary to evidence and secure such loan. Each Partner shall have the
ability to exercise the borrowing option provided in this Section 5.05(b) once
in any two (2) year period.

(c) Without the consent of the General Partner, no Partner shall make loans or
advance money to the Partnership. Subject to Section 13.03 of the Operating
Agreement, if any Partner makes any loan to the Partnership or advances money on
behalf of the Partnership, the amount of any such loan or advance shall not be
treated as a capital contribution

 

24



--------------------------------------------------------------------------------

to the Partnership, but shall be a debt due from the Partnership. Subject to
Section 13.03 of the Operating Agreement, the amount of any such loan or advance
by a lending Partner shall be repayable by the Partnership and shall bear
interest on the terms and at the rate agreed between the Partnership and the
lending Partner.

(d) No Partner shall be obligated to make any loan or advance to the Partnership
absent an agreement between the Partner and the Partnership to make a loan or
advance to the Partnership.

ARTICLE VI

Capital Accounts of Partners and Operation Thereof

Section 6.01 Capital Accounts.

(a) There shall be established for each Partner on the books of the Partnership
a Capital Account, which shall be maintained and adjusted as provided in this
Article VI. The Capital Account of a Partner shall be credited with (x) the
amount of all cash contributed by such Partner for such Partner’s Units, (y) the
fair value of any property contributed by such Partner to the Partnership (net
of any liabilities secured by such property that the Partnership is considered
to assume or take subject to under Section 752 of the Code) for such Partner’s
Units, and (z) the amount of repayment, when repaid, of any loan made to such
Partner pursuant to Section 5.05(b) hereof. The Capital Account of a Partner
shall be credited with any amount credited to such Capital Account pursuant to
this Article VI, and debited by (i) the amounts debited to such Capital Account
in accordance with this Article VI, (ii) the amount of any cash distributed to
such Partner from such Capital Account in accordance with Article VII or in
connection with the repurchase of Units, (iii) the fair value of any asset
distributed in kind to such Partner from such Capital Account pursuant to
Article VII (net of any liabilities secured by such asset that such Partner is
considered to assume or take subject to under Section 752 of the Code) or in
connection with the repurchase of Units and (iv) the amount of any loan made to
such Partner pursuant to Section 5.05(b) hereof. The Capital Account of each
Partner also shall be adjusted appropriately to reflect any other adjustment
required pursuant to Treasury Regulations Section 1.704-1 or 1.704-2.
Notwithstanding the foregoing, nothing herein shall affect the terms of Article
II of the Contribution Agreement.

(i) The General Partner may establish for any Partner a sub-capital account of
any Capital Account (each, a “Sub-Capital Account”) to account for Net Income
and Net Loss from any Source, or for any other purpose. A Sub-Capital Account
generally shall be maintained and adjusted in the same manner as a Capital
Account, as provided in this Agreement.

(b) Upon the occurrence of any event specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), the General Partner may cause the Capital Accounts
of the Partners to be adjusted to reflect the fair value of the Partnership’s
assets at such time (as determined by the General Partner) in accordance with
such Regulation. In such event, income, gain, loss and deductions realized
thereafter shall be computed in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g).

 

25



--------------------------------------------------------------------------------

Section 6.02 General Allocations. As of the close of business on the last day of
the relevant Accounting Period, subject to Section 6.03 hereof, allocations to
the Partners shall be made as follows:

(a) Net Income and Net Loss, other than Capital Net Income and Capital Net
Loss, shall be credited or debited, as applicable, to the Capital Accounts of
the Partners pro rata in proportion to such Partners’ Profit Units (taking into
account the reduction of any Partner’s outstanding Profit Units pursuant to a
loan made by the Company to such Partner pursuant Section 5.05(b) hereof) as of
the last day of the applicable Accounting Period for which such Net Income was
earned or such Net Loss was determined; provided that, notwithstanding the
foregoing, Net Income and Net Loss, other than Capital Net Income and Capital
Net Loss, attributable to a specific Source for such Accounting Period shall be
credited or debited, as applicable, to the Capital Accounts or Sub-Capital
Accounts, as applicable, of the Partners holding Profit Units issued with
respect to such Source pro rata in proportion to such Profit Units.

(b)(i) Any Capital Net Income shall be credited to the Capital Accounts of the
Partners as follows:

(A) any Capital Net Income attributable to the sale of one hundred percent
(100%) of the Partnership’s assets shall be allocated with respect to each
increment of Threshold Value pro rata among the Capital Accounts of the Partners
entitled to participate in such increment of Threshold Value in proportion to
such Partners’ Equity Units; and

(B) any Capital Net Income attributable to a sale of less than one hundred
percent (100%) of the Partnership’s assets shall be allocated to the Capital
Accounts of the Partners pursuant to Section 6.02(b)(i)(A); provided, however,
that for the purpose of this Section 6.02(b)(i)(B), each Threshold Value that
has been determined up to that time shall be multiplied by the percentage of the
Partnership’s assets being sold.

(ii) Any Capital Net Loss shall be allocated among the Capital Accounts of the
Partners pro rata in proportion to such Partners’ Equity Units.

(c) Notwithstanding anything herein to the contrary, any taxes that are paid by
the Partnership or any entity in which the Partnership owns any direct or
indirect interest with respect to any item of Net Income (or, otherwise, any
income or gain) allocable, or otherwise attributable to, one or more Partners
(including on account of a Partner’s resident or non-resident status) shall be
credited against and reduce (without duplication) the amounts otherwise
distributable or payable to such Partner. For the avoidance of doubt, any
entity-level tax of the Partnership or any entity in which the Partnership owns
any direct or indirect interest such as the New York City Unincorporated
Business Tax or the employer portion of the Medicare tax shall be treated as a
Partnership expense and allocated pro rata among the Partners. If any Partner
receives a refund with respect to such entity-level taxes that should have been
paid to the Partnership or any entity in which the Partnership owns any direct
or indirect interest, such Partner shall contribute such refund to the
Partnership without the receipt of any Units or other interest in the
Partnership or any entity in which the Partnership owns any direct or indirect
interest.

 

26



--------------------------------------------------------------------------------

Section 6.03 Special Allocations.

(a) Section 704(b) Allocation Limitations. Notwithstanding Section 6.02, special
allocations of income and gain or specific items of income or gain may be
specially allocated for any Fiscal Year (or other period) as follows:

(i) Minimum Gain Chargeback. The General Partner shall allocate items of income
and gain among the Partners at such times and in such amounts as necessary to
satisfy the minimum gain chargeback requirements of Treasury Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).

(ii) Qualified Income Offset. The General Partner shall specially allocate items
of income and gain when and to the extent required to satisfy the “qualified
income offset” requirement within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

(iii) Nonrecourse Deductions. The General Partner shall allocate any
“nonrecourse deductions,” as defined in Treasury Regulations
Section 1.704-2(b)(1), of the Partnership among the Partners in a manner which
complies with the requirements of Treasury Regulations Section 1.704-2(e).

(iv) Adjusted Capital Account Deficit.

(A) Notwithstanding any other provision of this Agreement, losses (or items of
deduction as computed for book purposes) shall not be allocated to a Limited
Partner to the extent that such Partner has or would have, as a result of such
allocation, an Adjusted Capital Account Deficit. As used herein, a Limited
Partner’s “Adjusted Capital Account Deficit” shall mean and refer to such
Limited Partner’s Capital Account, increased by any amounts which such Limited
Partner is obligated to restore pursuant to the terms of this Agreement or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), and reduced by
any adjustments, allocations or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6). Any loss (or items of deduction as
computed for book purposes) which otherwise would be allocated to a Limited
Partner, but which cannot be allocated to such Limited Partner because of the
application of the immediately preceding sentence, shall instead be allocated to
the other Partners in accordance with their respective Capital Account balances,
subject to the limitation imposed by the immediately preceding sentence. If no
Limited Partner would receive such an allocation without creating an Adjusted
Capital Account Deficit, all such losses or items shall be allocated to the
General Partner.

(B) Notwithstanding Section 6.02, Net Income or items thereof otherwise
allocable to a Limited Partner who was not eligible to be allocated losses or
deductions under clause (A) above, shall first be allocated 100% to the Partners
in the amount necessary to reverse, in reverse chronological order, on a
cumulative basis and without duplication, any amounts allocated to such Partners
pursuant to the last two sentences of clause (A), such allocations to be made
pro rata based on the amounts previously allocated to such Partners pursuant to
the last two sentences of clause (A).

 

27



--------------------------------------------------------------------------------

(b) Adjustment of Allocations. In the event that the General Partner reasonably
determines that the allocations otherwise required pursuant to Section 6.02 or
6.03(a) would not properly reflect the economic arrangement of the Partners or
would otherwise cause any inequitable or onerous result for any Partner, then,
notwithstanding any provision in this Agreement to the contrary, the General
Partner may adjust such allocations in such manner as the General Partner
reasonably determines to be required to prevent such result.

Section 6.04 Liabilities. Liabilities shall be determined in accordance with
generally accepted accounting principles applied on a consistent basis;
provided, however, that the General Partner may provide reserves or holdback
amounts from distributions for estimated accrued expenses, liabilities or
contingencies, whether or not in accordance with generally accepted accounting
principles; provided that, the establishment of any reserves or holdback amounts
that are not in accordance with generally accepted accounting principles shall
require unanimous approval of the Board of Managers of the Company.

Section 6.05 Goodwill. Except as required by generally accepted accounting
principles, no value shall be placed on the name or goodwill of the Partnership,
except as determined pursuant to Sections 6.02(b), 7.02(b) and 10.01.

Section 6.06 Allocation of Income and Loss for Tax Purposes. The Partnership’s
ordinary income and losses, capital gains and losses and other items as
determined for federal income tax purposes (and each item of income, gain, loss
or deduction entering into the computation thereof) shall be allocated to the
Partners in the same proportions as the corresponding “book” items are allocated
pursuant to Sections 6.02 and 6.03. Notwithstanding the foregoing sentence,
federal income tax items relating to any Section 704(c) Property shall be
allocated among the Partners pursuant to the principles of Section 704(b) and
704(c) of the Code and Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and
(g), 1.704-1(b)(4)(i) and 1.704-3(e), to take into account the difference
between the fair value and the tax basis of such Section 704(c) Property, as of
the date of its revaluation pursuant to Section 6.01(b) of this Agreement or its
contribution to the Partnership. Items described in this Section 6.06 shall
neither be credited nor charged to the Partners’ Capital Accounts.

Section 6.07 Determination by the General Partner of Certain Matters. All
matters concerning: (i) valuations; (ii) the determination and calculation, and
the allocation to and among the Partners, of taxable income, deductions,
credits, Net Income, Net Losses and other items of Partnership income, gain,
loss, deductions and credits (including taxes thereon); (iii) tax accounting
procedures and methods; and (iv) the operation of Article VI hereof, shall all
be determined by the General Partner.

Section 6.08 Adjustments by the General Partner to Take Account of Certain
Events. In the event that a Partner is admitted to, or withdraws from, the
Partnership other than at the end of the Partnership’s Fiscal Year, allocations
among the Partners and accounting procedures shall be determined by the General
Partner.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

Repurchase of Units; Distributions on Units

Section 7.01 Repurchase of Units. Subject to Section 4.09 of the Operating
Agreement, upon the consent of the General Partner and the consent of the
affected Individual Partner, the Partnership may repurchase the Units of any
Individual Partner at any time. No Limited Partner shall have the right to have
the Partnership repurchase such Limited Partner’s Units or to withdraw capital
from the Partnership, except in connection with such Limited Partner’s
withdrawal from the Partnership in accordance with Article VIII. The price at
which the Partnership shall repurchase Units from a Partner shall be the Unit
Price.

Section 7.02 Distributions. Subject to Section 4.09 of the Operating Agreement,
distributions shall be made to each Partner at the times and in the amounts
determined by the General Partner, and if and when declared by the General
Partner, shall be made as follows:

(a) Net Income.

(i) Distributions of Net Income (other than Capital Net Income) shall be made to
the Partners pro rata in proportion to such Partners’ Profit Units (taking into
account the reduction of any Partner’s outstanding Profit Units pursuant to a
loan made by the Company to such Partner pursuant Section 5.05(b) hereof);
provided, that, notwithstanding the foregoing, Net Income (other than Capital
Net Income) attributable to a specific Source shall be distributed to the
Partners holding Profit Units issued with respect to such Source pro rata in
proportion to such Profit Units.

(b) Sale Proceeds.

(i) Proceeds of Sale of Assets (Capital Event–Full). Asset Sale Proceeds
distributed in connection with a sale or other disposition of one hundred
percent (100%) of the Partnership’s assets that does not lead to a liquidation
of the Partnership shall be distributed to the Partners in accordance with, and
in proportion to, their respective Equity Units. Such distribution shall be
made, with respect to each increment of Threshold Value, pro rata among the
Partners entitled to participate in such increment of Threshold Value in
accordance with the Partners’ Equity Units.

(ii) Proceeds of Sale of Assets (Capital Event–Partial). Asset Sale Proceeds
attributable to a sale of less than one hundred percent (100%) of the
Partnership’s assets shall be distributed to the Partners pursuant to
Section 7.02(b)(i); provided, however, that for the purpose of this
Section 7.02(b)(ii), each of the Threshold Values that have been determined up
to that time shall be multiplied by the percentage of the Partnership’s assets
being sold.

(c) Mandatory Distributions. Notwithstanding the foregoing and other than as
provided for by the General Partner in accordance with Section 4.09(i) of the
Operating Agreement, if there is Net Income, 50% of such Net Income shall be
distributed (a “Mandatory Distribution”) to the Partners in accordance with, and
in proportion to, their respective Profit Units or Equity Units, as applicable
(but without duplication). The amount of any Mandatory

 

29



--------------------------------------------------------------------------------

Distributions shall be determined by the General Partner at the end of each
fiscal quarter; provided, however, that the net sum of the Mandatory
Distributions, if any, for each fiscal quarter shall be distributed to the
Partners within 45 days after the end of each fiscal year. In determining a
Partner’s rights to distributions pursuant to Sections 7.02(a) and
(b) (including by reason of the application of Section 11.04), distributions
received by such Partner pursuant to this Section 7.02(c) shall be taken into
account as if received pursuant to Sections 7.02(a) and (b) (including by reason
of the application of Section 11.04).

(d) Intentionally omitted.

(e) Other Distributions. Subject to Section 4.09 of the Operating Agreement and
Section 11.04, distributions of amounts not covered by Sections 7.02(a),
7.02(b), 7.02(c) or 7.02(f) shall be distributed to the Partners as determined
by the General Partner.

(f) Distributions In Kind.

(i) At the discretion of the General Partner, the Partnership may distribute any
assets in kind. If cash and property are to be distributed in kind
simultaneously, the Partnership shall distribute such cash and property in kind
in proportion to each Partner’s Profit Units and Equity Units.

(ii) For purposes of determining amounts distributable to the respective
Partners under this Section 7.02, any property to be distributed in kind shall
have the value assigned to such property by the General Partner, and the amount
of Net Income or Net Loss that would have been realized had such assets been
sold at their fair value shall be allocated to the Capital Accounts of the
Partners pursuant to Sections 6.02 and 6.03 of this Agreement immediately prior
to such distribution.

(g) Tax Withholding.

(i) The General Partner may withhold and pay over to the Internal Revenue
Service (or any other relevant taxing authority) such amounts as the Partnership
is required to withhold or pay over, pursuant to the Code or any other
applicable law, on account of a Partner’s distributive share of the
Partnership’s items of gross income, income or gain.

(ii) For purposes of this Agreement, any taxes so withheld or paid over by the
Partnership with respect to a Partner’s distributive share of the Partnership’s
gross income, income or gain shall be deemed to be a distribution or payment to
such Partner, reducing the amount otherwise distributable to such Partner in
accordance with this Agreement (including pursuant to Section 11.04) and
reducing the Capital Account of such Partner. If the amount of such taxes is
greater than any such distributable amounts, then, notwithstanding anything in
this Agreement to the contrary, such Partner and any successor to such Partner’s
Units shall, as required by the Board upon the unanimous approval of the
Managers, pay the amount of such excess to the Partnership, as a contribution to
the capital of the Partnership.

(iii) The General Partner shall not be obligated to apply for or obtain a
reduction of or exemption from withholding tax on behalf of any Partner that may
be

 

30



--------------------------------------------------------------------------------

eligible for such reduction or exemption. To the extent that a Partner claims to
be entitled to a reduced rate of, or exemption from, a withholding tax pursuant
to an applicable income tax treaty, or otherwise, the Partner shall furnish the
General Partner with such information and forms as such Partner may be required
to complete where necessary to comply with any and all laws and regulations
governing the obligations of withholding tax agents. Each Partner represents and
warrants that any such information and forms furnished by such Partner shall be
true and accurate and agrees to indemnify the Partnership and each of the
Partners from any and all damages, costs and expenses resulting from the filing
of inaccurate or incomplete information or forms relating to such withholding
taxes.

(iv) Notwithstanding anything to the contrary contained in this Agreement, any
Supplementary Agreement or any other agreement or arrangement to the contrary,
the General Partner may condition the Partnership’s issuance or grant of any
vested or unvested Units or other interest in the Partnership to any Person on
and upon such Person first (and may cause the Partnership to not so issue or
grant any Units or interest in the Partnership until the following conditions
are satisfied): (A) furnishing to the Partnership any certification,
documentation and other information in connection with such issuance or grant;
and (B) paying to the Partnership (or to any such one or more other Person(s) or
the Internal Revenue Service or any other federal or any state, local and/or
foreign tax, judicial or other governmental authority, agency, body or
instrumentality), and/or making adequate provision for the payment to the
Partnership of, any and all withholding, income and other taxes, all as (and in
such amount that) the General Partner shall determine and require in its sole
and absolute discretion.

Section 7.03 Limitations on Distributions and Repurchases of Units.
Notwithstanding Sections 7.01, 7.02 and 8.02:

(a) Distributions and repurchases of Units are subject to the provision by the
Partnership for (i) all Partnership liabilities in accordance with the Act and
(ii) reserves or amounts held back in accordance with this Agreement;

(b) The unused portion of any reserve or amount held back shall be distributed,
with interest as determined by the General Partner, after the General Partner
has determined that the need therefor shall have ceased;

(c) Distributions shall be made only to the extent of Available Assets; and

(d) Distributions to, and the repurchase of Units from, any Partner are subject
to the application of any provision of this Agreement that may result in a
Partner not actually receiving the full (or any) amount that the Partner would
have otherwise been, in the absence of such provision, entitled to receive
pursuant to such distribution or repurchase (such as deductions to repay loans
to the Company and the Partnership’s right to offset liabilities or withhold
distributions with respect to a Partner).

 

31



--------------------------------------------------------------------------------

ARTICLE VIII

Withdrawal from the Partnership

Section 8.01 Withdrawal.

(a) Voluntary Withdrawal. An Individual Partner may Voluntarily Withdraw (i) as
of the end of any quarter upon fifteen (15) days’ prior written notice to the
General Partner, (ii) to the extent such Individual Partner is a Qualifying
PrinceRidge Individual Partner as of the date hereof, and is or becomes a
PrinceRidge Manager after the date hereof, upon any event or series of events
that results in such person no longer being deemed a Qualifying PrinceRidge
Individual Partner and subsequent to such event such person ceases to be a
Member of the Board, and (iii)at any other time with the consent of the General
Partner. So long as IFMI owns a majority of the outstanding Units, IFMI may
Voluntarily Withdraw only with the unanimous consent of the Board. In the event
that IFMI no longer owns a majority of the outstanding Units, (a) IFMI may
Voluntarily Withdraw as of the end of any quarter upon fifteen (15) days’ prior
written notice to the General Partner, (b) at any other time with the unanimous
consent of the Board, or (c) so long as there is no more than one (1) IFMI
Manager, with the consent of the Board.

(b) Required Withdrawal. Notwithstanding any other provision of this Agreement,
the General Partner, upon written notice to an Individual Partner, may require
such Individual Partner to withdraw as a partner of the Partnership at any time,
for any reason. Except as otherwise determined by the General Partner, an
Individual Partner shall be deemed to have requested to Voluntarily Withdraw
upon such Individual Partner becoming an Inactive Partner.

(c) Required Sale. In the event that (i) any Limited Partner owning a majority
of the then outstanding Units (or its parent or subsidiary) is indicted (and
such indictment is not quashed within 90 days) for a criminal violation of any
securities laws (including the Securities Act of 1933, the Securities Act of
1934 or the Investment Advisers Act of 1940), and (ii) the Board of Managers of
the Company (other than the Managers designated by such Limited Partner)
reasonably determines that such indictment has had or would reasonably be
expected to have a quantifiable material adverse effect on the Business, such
Limited Partner shall be required within 150 days of receipt of such
determination by the Board to sell a number of Units (if any) to a third-party
such that such Limited Partner will own less than 50% of the outstanding Units.
Approval of any sale pursuant to this Section 8.01(c) shall not be unreasonably
withheld or delayed.

(d) Withdrawal Pursuant to Termination and Separation Agreement. Reference is
made to the Recitals and Section 3.01 of the Termination and Separation
Agreement, and for purposes of this Section 8.01(d), capitalized terms without
definition shall have the meanings ascribed to them in the Termination and
Separation Agreement. Notwithstanding any other provisions of this agreement, in
the event that FINRA denies its Consent to any one of the CMAs after the
consummation of the Interim Closing, then beginning on the Termination Date, the
Partnership and IFMI shall, and shall cause their respective Affiliates to, as
promptly as practicable, effect the withdrawal of IFMI from each of the Company
and the Partnership.

 

32



--------------------------------------------------------------------------------

(e) Withdrawal Date. The “Withdrawal Date” of a Limited Partner shall be the
date on which all of the Limited Partner’s Units have been repurchased by the
Partnership or the Limited Partner otherwise no longer holds any Units of the
Partnership (e.g., in the case of a Transfer permitted in accordance with this
Agreement).

Section 8.02 Repurchase of Units in Connection with Withdrawal.

(a) Subject to Section 4.09 of the Operating Agreement, in connection with the
withdrawal of a Partner from the Partnership, the Partnership shall repurchase
such Partner’s Units for the aggregate Unit Price with respect to such Partner’s
Units; provided, that, except in the case of (x) a withdrawal pursuant to
Sections 8.01(a)(ii) or 8.01(b) in connection with which the Partnership must
effect within 45 days of such withdrawal such repurchase, or (y) a withdrawal
pursuant to Section 8.01(a)(ii) or 8.01(b) where, after giving effect to such
withdrawal no PrinceRidge Class A Partner would constitute a Qualifying
PrinceRidge Individual Partner, in connection with which the Partnership must
effect within 45 days of the later of (1) such withdrawal and (2) the date on
which IFMI does not exercise its right to waive or ceases to waive the
requirement in Section 4.03(b) of the Operating Agreement such repurchase from
all then current PrinceRidge Class A Partners, the Partnership may effect such
repurchase in one or more transactions at any time, but in no event before the
repayment of any loan made by the Partnership to such Partner pursuant to
Section 5.05 of this Agreement, and shall use its commercially reasonable
efforts to effect such repurchase no later than the end of the applicable
anniversary of the date, as designated below, the Partner gave its notice or was
required to withdraw (the “Notice Year”) and shall repurchase no less than the
percentages, as designated below, of the Partner’s Units outstanding at the
applicable anniversary dates (each, a “Target Minimum Repurchase Amount”) for
the aggregate Unit Price with respect to the Units being repurchased on or
before the applicable anniversary dates (each a “Target Repurchase Date”):

(A) Subject to the terms of any Supplementary Agreement, in the event of any
withdrawal by any Partner prior to the one (1) year anniversary of the of
execution of this Agreement and such Partner has not contributed additional
capital to the Company, the following Target Minimum Repurchase Amounts and
Target Repurchase Dates shall be used:

(i) the last day of the month in which the first anniversary of the date of the
notice of withdrawal occurs, 20%;

(ii) the last day of the month in which the second anniversary of the date of
the notice of withdrawal occurs, 25%;

(iii) the last day of the month in which the third anniversary of the date of
the notice of withdrawal occurs, 33 1/3%;

(iv) the last day of the month in which the fourth anniversary of the date of
the notice of withdrawal occurs, 50%; and

(v) the last day of the month in which the fifth anniversary of the date of the
notice of withdrawal occurs, 100%.

(B) Subject to the terms of any Supplementary Agreement, in the event of any
withdrawal by any Partner (i) subsequent to the one (1) year anniversary of the
execution of this Agreement or (ii) at any time after such Partner has
contributed additional capital to the Company, the following Target Minimum
Repurchase Amounts and Target Repurchase Dates shall be used:

 

33



--------------------------------------------------------------------------------

(i) the last day of the month in which the first anniversary of the date of the
notice of withdrawal occurs, 33 1/3%;

(ii) the last day of the month in which the second anniversary of the date of
the notice of withdrawal occurs, 50%; and

(iii) the last day of the month in which the third anniversary of the date of
the notice of withdrawal occurs, 100%.

The aggregate Unit Price with respect to the Units being repurchased shall be
paid no later than thirty (30) days after the effective date of each such
repurchase.

(b) For the avoidance of doubt, a Partner who has given its notice to withdraw
or any Limited Partner who has been required to withdraw by the General Partner
shall continue to participate in the Net Income, Net Losses and any Sale
Proceeds during the time and to the extent its Units remain outstanding and have
not been repurchased by the Partnership.

(c) Notwithstanding Section 8.02(a), in the event that IFMI permits a
PrinceRidge Class A Partner that is no longer a Qualifying PrinceRidge
Individual Partner to serve on the Board, then the Partnership shall not be
required to effectuate the repurchase required by Section 8.02(a)(y) until 45
days after IFMI has revoked, in its sole discretion, its permission for a
non-Qualifying PrinceRidge Individual Partner to serve on the Board, so long as
such revocation was made in accordance with Section 4.03(b) of the Operating
Agreement.

(d) Reference is made to Section 3.01 of the Termination and Separation
Agreement, and for purposes of this Section 8.02(d), capitalized terms without
definition shall have the meanings ascribed to them in the Contribution
Agreement. Notwithstanding Section 8.02(a), in connection with a withdrawal of
IFMI pursuant to Section 8.01(d), the Partnership and IFMI shall effect the
transactions set forth in the Termination and Separation Agreement.

Section 8.03 Right to Offset. Subject to Section 13.03 of the Operating
Agreement, the Partnership shall have the right to offset against any payments
due to a Limited Partner any amounts owed to the Partnership by such Limited
Partner, including, without limitation, principal and interest on any loans from
the Partnership or Company to each Limited Partner.

ARTICLE IX

Transfers of Units

Section 9.01 Transfers of Units.

(a) Except (i) as otherwise expressly provided in this Agreement, including with
respect to Section 10.02 and Section 10.03, or as required pursuant to the
Contribution Agreement, (ii) Transfers of Units by a Partner for tax or estate
planning purposes, and (iii) a pledge as security by IFMI of its Units in
connection with any financing arrangement

 

34



--------------------------------------------------------------------------------

or guarantee in connection therewith (it being understood and agreed that any
foreclosure or other Transfer in connection with such arrangements or guarantees
shall not be permitted without the unanimous consent of the Board), no Limited
Partner shall have the right, directly or indirectly, to Transfer all or any
part of its Units without the consent of the General Partner, which consent may
be withheld for any reason or for no reason. Any purported direct or indirect
Transfer of all or any part of a Unit in contravention of this Section 9.01(a)
shall be null and void and of no force and effect.

(b) Notwithstanding anything in this Agreement to the contrary, a Partner may
generally Transfer its Units with the consent of the General Partner, only
(i) in circumstances in which the tax basis of the Units in the hands of the
transferee is determined, in whole or in part, by reference to its tax basis in
the hands of the transferor, (ii) to members of the Partner’s immediate family
(brothers, sisters, spouse, parents and children), or (iii) as a distribution
from a qualified retirement plan or an individual retirement account. The
General Partner may permit other Transfers under such other circumstances and
conditions as it, in its sole discretion, deems appropriate; provided, however,
that prior to any such Transfer, the General Partner shall consult with counsel
to the Partnership to ensure that such Transfer will not cause the Partnership
to be treated as a “publicly traded partnership” taxable as a corporation.

Section 9.02 Involuntary Transfers; Right of First Refusal. In the event of an
Involuntary Transfer of all or any part of a Partner’s Units, such Partner shall
immediately give written notice, by registered mail or by hand delivery, to the
General Partner (or to the Class A Partners, in the case of the General
Partner), which notice shall (A) describe the event constituting the Involuntary
Transfer, (B) list the names and addresses of all parties involved, (C) state
the Profit Units and Equity Units of the Partner in the Partnership affected by
the Involuntary Transfer, and (D) state the amount of any judgment or other
indebtedness with respect to which such Involuntary Transfer was suffered. The
occurrence of the event which constitutes an Involuntary Transfer shall
constitute an offer to the General Partner (or to the Class A Partners, in the
case of the General Partner). Upon receipt of such notice by the General Partner
(or by the Class A Partners, in the case of the General Partner), it shall have
the right to purchase all of the Units then owned by the offeror Partner which
shall be necessary to satisfy (as fully as possible) the judgment or other
indebtedness for which the Involuntary Transfer was suffered, at the fair value
as established by an independent appraiser selected by the General Partner (or
by the Class A Partners, in the case of the General Partner).

ARTICLE X

Sale of Units; Monetization Events

Section 10.01 Payment of Unit Sale Proceeds.

(a) Unit Sale Proceeds attributable to a sale of one hundred percent (100%) of
the Partners’ Units shall be paid to the Partners with respect to each increment
of Threshold Value pro rata among the Partners entitled to participate in such
increment of Threshold Value pro rata in proportion to such Partners’ Equity
Units.

 

35



--------------------------------------------------------------------------------

(b) Unit Sale Proceeds attributable to a sale of less than one hundred percent
(100%) of the Partners’ Units shall be paid to the Partners pursuant to
Section 10.01(a); provided, however, that for the purpose of this
Section 10.01(b), each of the Threshold Values that have been determined up to
that time shall be multiplied by the percentage of the Units being sold.

(c) Notwithstanding any other provision of this Agreement, any distribution of
Unit Sale Proceeds to any Partner shall first be used for the repayment of any
loan made to such Partner in accordance with Section 5.05 of this Agreement.

Section 10.02 Tag Along and Drag Along Rights. The Limited Partners shall have
the following rights in connection with a sale of Units of the Partnership:

(a) Transaction Notice. If the General Partner or a Class A Partner receives a
bona fide offer from a third party, relating to the purchase, directly or
indirectly, by such third party (such third party, a “Third Party Purchaser”) of
the General Partner’s and/or Class A Partner’s (the “Selling Partner(s)”) Units,
and the General Partner determines to sell (or consent to a Class A Partner’s
sale of), such Units and such sale to the Third Party Purchaser is approved by
the General Partner (subject to Section 4.09 of the Operating Agreement), the
General Partner shall deliver a notice (a “Transaction Notice”) to the Third
Party Purchaser, the Selling Partner(s) and the non-selling Partners (the
“Passive Partners”) stating that the Selling Partner(s) intends to sell its
Units and setting forth the principal terms of such sale, including the portion
of such Units to be sold, and the consideration for such sale, as well as the
principal conditions to such sale (such subject transaction, the “Underlying
Transaction”).

(b) Tag Along Right. Except with respect to a sale pursuant to Section 8.01(c),
each Passive Partner shall be entitled to sell to the Third Party Purchaser the
same portion (expressed as a percentage) of its Units as is being sold by the
Selling Partner(s), on the same terms and conditions as the Selling Partner(s)
in the Underlying Transaction, if within thirty (30) days of its receipt of such
notice the Passive Partner delivers a notice (a “Purchaser Notice”) to the
General Partner stating that it intends to exercise its right to effect such
sale (such right, the “Tag Along Right”). Such sale by the Passive Partners,
however, shall not occur earlier than ten (10) days after delivery of the
Purchaser Notice and only simultaneously with and subject to the Underlying
Transaction.

(c) Drag Along Right. The General Partner shall be entitled to require each of
the Passive Partners to sell to the Third Party Purchaser the same portion
(expressed as a percentage) of its Units as is being sold by the Selling
Partner(s) on the same terms and conditions as the Selling Partner(s) in the
Underlying Transaction, if the General Partner states in the Transaction Notice
that it intends to exercise such right (such right, the “Drag Along Right”);
provided that such Passive Partner shall not be required to make any
representations or warranties other than with respect to unencumbered title to
its Units and the power, authority and legal right to transfer such Units and
such Passive Partner shall not be required to provide an indemnity. Such sale by
the Passive Partners, however, shall not occur earlier than ten (10) days after
delivery of the Transaction Notice and only simultaneously with and subject to
the Underlying Transaction.

 

36



--------------------------------------------------------------------------------

(d) When calculating the portion of the Unit Sale Proceeds to which a Partner
would be entitled for the purpose of a Sale Transaction under this
Section 10.02, such sale proceeds shall be paid to each Partner participating in
such Sale Transaction based on the amounts each Partner would have received
pursuant to Section 10.01.

(i) In the event that the consideration being paid in the Underlying Transaction
consists of more than one (1) form of consideration, then each Partner
participating in such Underlying Transaction shall receive its pro rata share of
each such form of consideration.

Section 10.03 Preemptive Rights.

(a) In the event that, from time to time following the date hereof, the
Partnership proposes to sell or issue New Units to any Person, each
then-existing Member shall have the right (a “Preemptive Right”) to purchase a
pro rata portion of the New Units proposed to be sold or issued equal to the
percentage determined by dividing (x) the Units held by each such Limited
Partner at the time of such proposed sale or issuance by (y) the aggregate Units
in the Partnership at the time of such proposed sale or issuance. Each Limited
Partner will be entitled to purchase all or part of such New Units at the same
price and on the same terms as such New Units are proposed to be sold or issued
by the Company pursuant to this Section 10.03.

(b) Prior to the sale or issuance of any New Units to any Person, the
Partnership shall cause to be given to each Limited Partner written notice of
the Partnership’s intention to make such sale or issuance (the “Preemptive
Notice”). The Preemptive Notice shall set forth the aggregate number of Units to
be sold or issued, the proposed purchasers, the proposed date of sale or
issuance (which date shall not be less than twenty (20) Business Days after the
date of delivery of the Preemptive Notice, the consideration that the Company
will receive therefore and all other material terms and conditions of such sale
or issuance. Each Limited Partner shall have thirty (30) Business Days (the
“Preemptive Notice Window”) from the date of receipt of the Preemptive Notice to
agree to purchase up his or her pro rata portion of the New Units offered to
such Limited Partner by the Partnership pursuant to this Section 10.03 for the
price and upon the terms specified in the Preemptive Notice by giving written
notice to the Company and stating therein the quantity of such New Units such
Member elects to purchase (the “Preemptive Reply”). In the event that a Limited
Partner delivers a Preemptive Reply (such Member, an “Exercising Member”), the
Partnership shall sell to such Exercising Member, and such Exercising Member
shall purchase from the Partnership, for the consideration and on the terms set
forth in the Preemptive Notice the number of Units that such Exercising Member
has elected to purchase on the same day the Partnership sells or issues (or
would have sold or issued) the Units described in the Preemptive Notice.

(c) In the event that any Limited Partner fails to exercise in full the
Preemptive Rights set forth in this Section 10.03 within the Preemptive Notice
Window, the Partnership shall have thirty (30) Business Days thereafter to sell
or issue the New Units not elected to be purchased under this Section 10.03 at
the price and upon terms no more favorable to the purchasers than specified in
the Preemptive Notice. In the event that the Company has not sold such New Units
within such subsequent thirty (30) Business Day period, the Partnership shall
not thereafter sell or issue any New Units without first offering such New Units
in the manner provided in this Section 10.03.

 

37



--------------------------------------------------------------------------------

Section 10.04 Monetization Events.

(a) General. In the event the General Partner determines to pursue a
Monetization Event, the Partners shall, at the request and under the direction
of the General Partner, take all actions necessary or desirable to effect any
conversion deemed necessary by the General Partner in connection with such
Monetization Event (including, without limitation, whether by conversion to a
subchapter C corporation, merger or consolidation into any entity,
recapitalization or otherwise), giving effect to the same economic and corporate
governance provisions contained herein (“Corporate Conversion”).

(b) In the event that a Monetization Event is approved by the General Partner,
each Partner shall be deemed hereby to consent to such Monetization Event
(including any related Corporate Conversion) and agrees (i) to vote in favor of
such transaction, to the extent any such vote is required for the consummation
of such transaction (ii) to enter into such agreements, and to make such
representations, warranties and indemnities therein, with respect to such
Monetization Event, as may be necessary to effectuate such Monetization Event,
provided that any such representations, warranties and indemnities shall not
disproportionately adversely affect any Partner or Partners without such
Partner’s consent, and (iii) that it will, in connection with such Monetization
Event, consent to, cooperate with, and raise no objections against the
Monetization Event, and shall enter into such transfer, vesting, holdback,
forfeiture and other restrictions with respect to equity interests received in
connection with such conversion as shall be reasonably required pursuant to the
determination of the General Partner. If a Partner fails or refuses to vote as
required by this Section 10.04(b), then such Partner hereby grants to the
General Partner an irrevocable proxy, coupled with an interest, to vote on
behalf of such Partner in accordance with this Section 10.04(b), and, if
applicable, hereby appoints the General Partner as its attorney-in-fact, to
Transfer its Units in accordance with the terms of this Section 10.04(b). In the
event that any Partner fails or refuses to comply with the provisions of this
Section 10.04(b), the Partnership and the other Partners may elect to proceed
with the Monetization Event notwithstanding such failure or refusal and, in such
event and upon tender of the specified consideration to any such Partner, such
Partner shall be deemed to have withdrawn at such time.

Section 10.05 Allocation of Sale Proceeds Between the General Partner and the
Partnership. For the avoidance of doubt, for purposes of determining the amount
of Sale Proceeds allocable to the Partners in connection with any Sale
Transaction involving the Partnership, Sale Proceeds paid for assets or Units of
the Partnership shall be aggregated and allocated one hundred percent (100%) to
the Partnership and zero percent (0%) to the General Partner.

 

38



--------------------------------------------------------------------------------

ARTICLE XI

Duration, Winding-Up and Termination of the Partnership

Section 11.01 Term. The term of the Partnership began on the date the
Certificate of Limited Partnership of the Partnership was filed, and shall
continue until cancellation of the Certificate of Limited Partnership of the
Partnership in accordance with this Agreement.

Section 11.02 Dissolution. Subject to Section 4.09 of the Operating Agreement,
there shall be a dissolution of the Partnership and its affairs shall be wound
up upon the first to occur of any of the following events:

(i) the decision of the General Partner to dissolve the Partnership;

(ii) the entry of a decree of judicial dissolution of the Partnership pursuant
to Section 17-802 of the Act or any successor provision thereof; or

(iii) at any time there are no Partners, unless the business of the Partnership
is continued in accordance with the Act.

Section 11.03 Winding Up. Upon the dissolution of the Partnership, the General
Partner (or any duly designated representative) shall use all commercially
reasonable efforts to liquidate all of the Partnership assets and wind up the
affairs of the Partnership in an orderly manner; provided that if in the
judgment of the General Partner (or such representative) an asset of the
Partnership should not be liquidated, the General Partner (or such
representative) shall allocate, on the basis of the value of any assets of the
Partnership not sold or otherwise disposed of, any unrealized gain or loss based
on such value to the Partners’ Capital Accounts as though the assets in question
had been sold on the date of such allocation and, after giving effect to any
such adjustment, distribute said assets in accordance with Article VII, subject
to the priorities set forth in Article VII; provided further, that the General
Partner (or such other representative) will attempt to liquidate sufficient
Partnership assets to satisfy in cash (or make reasonable provision in cash for)
the debts and liabilities referred to in Article VII.

Section 11.04 Final Distribution. After the application or distribution of the
proceeds of the liquidation of the Partnership assets in one or more
installments to the satisfaction of the liabilities to creditors of the
Partnership, including to the satisfaction of the expenses of the winding-up,
liquidation and dissolution of the Partnership (whether by payment or the making
of reasonable provision for payment thereof), the remaining proceeds, if any,
plus any remaining assets of the Partnership shall be distributed to and among
the Partners as follows: (i) first, to any Partner (whether an individual or
entity) whose aggregate allocations of Net Income (other than Capital Net
Income) pursuant to Section 6.02(a) only from and after the date hereof and not
otherwise in connection with any Sale Transaction or the Partnership’s
dissolution and/or liquidation shall exceed the aggregate prior distributions of
the Partnership to such Partner pursuant to Section 7.02(a) and Section 7.02(c),
to the extent such distribution under Section 7.02(c) relates to Section 7.02(a)
(such Partner’s “Excess Allocation Amount”), until the

 

39



--------------------------------------------------------------------------------

aggregate amount(s) so distributed to such Partner shall equal such Partner’s
Excess Allocation Amount (and if there shall be more than one such Partner
having an Excess Allocation Amount, then the foregoing distributions of this
clause (i) shall be made in proportion to each such Partner in proportion to
their respective Excess Allocation Amounts); and (ii) the balance shall be
distributed to the Partners as Asset Sale Proceeds in accordance with
Section 7.02(b)(i) (the amount that each Partner would be distributed, such
Partner’s “Final Distribution”).

Section 11.05 Time for Liquidation, etc. A reasonable time period shall be
allowed for the orderly winding up and liquidation of the assets of the
Partnership and the discharge of liabilities to creditors so as to enable the
Partnership to seek to minimize potential losses upon such liquidation. The
provisions of this Agreement shall remain in full force and effect during the
period of winding-up and until the filing of a certificate of cancellation of
the Certificate of Limited Partnership of the Partnership with the Secretary of
State of the State of Delaware.

Section 11.06 Cancellation. Upon completion of the foregoing, the General
Partner (or any duly designated representative) or such other Person as required
by the Act shall execute, acknowledge and cause to be filed a certificate of
cancellation of the Certificate of Limited Partnership of the Partnership with
the Secretary of State of the State of Delaware. The provisions of this
Agreement shall remain in full force and effect during the period of winding-up
and until the filing of such certificate of cancellation.

Section 11.07 Final Allocations. Notwithstanding anything herein to the
contrary, the Partnership’s income, gain, losses, deductions and credits for the
Fiscal Year or other period in which the Partnership dissolves and liquidates
shall be allocated to and among the Partners in a manner such that the Capital
Account balance of each Partner, immediately after giving effect to such
allocations, shall, as nearly as possible, equal such Partner’s Final
Distribution. For purposes of this Section 11.07, the allocation provisions
contained in this Agreement are intended to produce a final Capital Account
balance for each Partner (such Partner’s “Target Final Balance”) that is equal
to such Partner’s Final Distribution and that to the extent that the Partnership
determines that the allocation provisions of this Agreement would not produce
the Target Final Balance for any Partner, then this Agreement shall be
automatically amended, and allocations of items of Partnership income (including
gross income), gain, deductions and/or losses shall be allocated in such manner
as the General Partner determines to be necessary to produce such Target Final
Balance for each Partner (and, if and to the extent the General Partner
determines it to be necessary, for any prior Fiscal Year or other period if the
United States federal income tax return of the Partnership for such prior Fiscal
Year or other period has not yet been filed or is still open and can be amended,
shall be specially allocated as the General Partner determines to be necessary
to cause the respective positive Capital Account balance of each Partner to be
equal to such Partner’s Target Final Balance). This Section 11.07 shall apply
without regard to any allocation or re-allocation that may be required and/or
imposed by the Internal Revenue Service or any other tax authority in any audit,
proceeding or otherwise.

 

40



--------------------------------------------------------------------------------

ARTICLE XII

Tax Matters; Books and Records.

Section 12.01 Filing of Tax Returns. The General Partner, at the Partnership’s
expense, shall prepare and file, or cause the accountants of the Partnership to
prepare and file, a federal information tax return for the Partnership and each
Partnership Subsidiary in compliance with Section 6031 of the Code and any
required state and local income tax and information returns for each tax year of
the Partnership.

Section 12.02 Reports to Current and Former Partners. As soon after the end of
each Fiscal Year as is practicable, the General Partner shall cause the
Partnership to prepare and mail, or cause its accountants to prepare and mail,
to each Partner and, to the extent necessary, to each Former Partner (or its
legal representative), a report setting forth in sufficient detail such
information as shall enable such Partner or Former Partner (or its legal
representative) to prepare its federal, state and local tax returns in
accordance with the laws, rules and regulations then prevailing.

Section 12.03 Tax Matters Partner.

(a) Except as otherwise provided in this Agreement, with respect to Pre-Closing
Partnership Tax Audits, the General Partner (and only the General Partner) shall
designate (and which designation shall be reflected on the Partnership’s annual
federal information tax return) such Partner(s) or other Person(s) (which may
include the General Partner) to serve as the “tax matters partner” of the
Partnership and any Partnership Subsidiary pursuant to the Section 6231(a)(7) of
the Code and Treasury Regulations Sections 301.6231(a)(1)-1 and 301.6231(a)(7)-2
and, further, the General Partner (and only the General Partner) shall designate
such Partner(s) or other Person(s) (which may be or include the General Partner)
to serve in the corresponding or similar position, status or capacity for state,
local and/or as applicable, foreign tax purposes (any and all such Partner(s)
and other Person(s) so designated by the General Partner, collectively, “Tax
Matters Partner” ). The Partner(s) or other Person(s) so designated to serve as
the Tax Matters Partner shall exercise its duties as Tax Matters Partner in
accordance with applicable law. If the Tax Matters Partner does not act in
accordance with Section 4.09(o) of the Operating Agreement, the PrinceRidge
Managers, in their sole discretion, may remove the Tax Matters Partner. In such
event, the Board shall designate another Person(s) to serve as the Tax Matters
Partner. For the avoidance of doubt, the Tax Matters Partner’s reliance on a
determination, even if erroneous, by the Partnership’s tax advisors that there
is authority supporting a “more likely than not” position shall not constitute a
breach of Section 4.09(o). The Tax Matters Partner shall be authorized and
empowered to take and make (and/or to cause or permit the Partnership and any
Partnership Subsidiary to take and make and/or, otherwise to take and make on
behalf of the Partnership and any Partnership Subsidiary) any and all such
actions and decisions in connection with any (including foreign) tax-related
administrative (including, without limitation, Internal Revenue Service) or
judicial examination, audit, proceeding or litigation of and/or involving the
Partnership or any Partnership Subsidiary (any of the foregoing, a “Partnership
Tax Audit”), including entering into (and/or causing the Partnership or any
Partnership Subsidiary to enter into) any settlement with the Internal Revenue
Service and/or any other state, local or foreign tax authority, agency or body
which may be

 

41



--------------------------------------------------------------------------------

adverse to the Partners (or one or more, or all of the Members) or which
otherwise may result in a different tax impact to a Partner as compared to the
tax affect on another Partner. Each Partner or other Person (for purposes of
this Section 12.03, called a “Pass-Thru Partner” ) that holds or controls Units
as a Partner on behalf of, or for the benefit of another Person, or which
Pass-Thru Partner is beneficially owned (directly or indirectly) by another
Person or Persons shall, within fifteen (15) days following receipt from the Tax
Matters Partner of any notice, demand, request for information or similar
document, convey such notice or other document in writing to all holders of
beneficial interests holding Units through such Pass-Thru Partner. In addition
to (and not in limitation of) the foregoing, in the event the Partnership or any
Partnership Subsidiary shall be the subject of any Partnership Tax Audit, the
Tax Matters Partner shall be authorized to act for, and its decision shall be
final and binding upon, the Partnership, each Partnership Subsidiary, and each
Partner. The Tax Matters Partner shall use its commercially reasonable efforts
to keep each of the Class A Partners (for so long as each of them is a Partner)
reasonably and contemporaneously apprised of any material development of any
Partnership Tax Audit. Subject to Section 12.03(c) below, all expenses incurred
in connection with any Partnership Tax Audit shall be borne by the Partnership.
Further, in the event that any settlement, agreement, resolution or other
binding arrangement of or with respect to any Partnership Tax Audit that could
have either a material adverse effect on the Partnership for and/or in respect
of any Pre-Interim Closing Tax Period (as defined in the Contribution Agreement)
or a material adverse effect on any of the Individual Partners for and/or in
respect of any Pre-Interim Closing Tax Period, then the Tax Matters Partner may
not enter into, consummate and/or undertake any such settlement, agreement,
resolution or other binding arrangement without each PrinceRidge Manager’s prior
written consent (not to be unreasonably withheld, conditioned or delayed). Each
Partner shall fully cooperate with (including, without limitation, by promptly
furnishing to the Tax Matters Partner such documents, information,
certifications, powers of attorney and such other information, and do all
things, that the Partners are required to furnish and/or that the Tax Matters
Partner shall reasonably request in connection with any Partnership Tax Audit
or, otherwise, in connection with the carrying out by the Tax Matters Partner of
its authority, powers and duties under this Section 12.03 (and elsewhere
hereunder).

(b)(i) The General Partner shall use its commercially reasonable efforts to
transmit to each Partner, by no later than April 1st following the end of each
fiscal year, such Partner’s estimated tax information returns (Internal Revenue
Service From 1065, Schedule K-1) from the Partnership for such fiscal year (and
with such information returns reflecting only such information that the
Partnership shall then have in its possession); provided, however, that at least
fifteen (15) days prior to the date on which the Partnership transmits the
Schedules K-1 to the Partners, the Partnership shall deliver the Schedules K-1
to the PrinceRidge Managers for their review and comment. The Partnership shall
take any comments into account in good faith and with respect to which the
PrinceRidge Managers shall have made a good faith attempt to provide to the
Partnership the relevant tax authority supporting such comment. The Partnership
shall deliver final Schedules K-1 to the Partners for any fiscal year by no
later than June 30th following the end of such fiscal year.

(ii) The General Partner shall prepare and file, or cause the accountants of the
Partnership to prepare and file, a federal information tax return in compliance
with Section 6031 of the Code and any required state and local income tax and
information returns for each tax year of the Partnership; provided, however,
that at least fifteen (15) days

 

42



--------------------------------------------------------------------------------

prior to the date on which any such return is filed, the Partnership shall
deliver such return to the PrinceRidge Managers for their review and comment.
The Partnership shall take any comments into account in good faith and with
respect to which the PrinceRidge Managers shall have made a good faith attempt
to provide to the Partnership the relevant tax authority supporting such
comment.

(c) Notwithstanding anything herein to the contrary:

(i) all of the expenses incurred or resulting in connection with any Partnership
Tax Audit, that occurs on or prior to the second anniversary of the date hereof,
for, in respect of and/or pertaining to any tax year ended on or before
December 31, 2010 (any of which, a “Pre-Closing Partnership Tax Audit”) shall be
borne by and allocated to, severally and not jointly, each of the Class A
Partners on the date hereof (other than IFMI and Daniel Cohen) (each, a
“PrinceRidge Class A Partner” and, collectively, the “PrinceRidge Class A
Partners”), and each such PrinceRidge Class A Partner’s obligation with respect
to such expenses shall not exceed the amount equal to (x) the aggregate amount
of such expenses multiplied by (y) a fraction where (A) the numerator is the
number of such PrinceRidge Class A Partner’s Units in the Partnership as of the
date on which any applicable expenses are incurred minus any Units purchased by
such PrinceRidge Class A Partner since the date hereof, and (B) the denominator
is the aggregate number of all of the outstanding PrinceRidge Class A Partners’
Units in the Partnership immediately following the date hereof (“PrinceRidge
Class A Partners Expenses”); provided, however, that each PrinceRidge Class A
Partner shall have the right to satisfy its portion of the PrinceRidge Class A
Partners Expenses pursuant to this Section 12.03(c)(i) by delivering to IFMI
such number of additional IFMI Equity Interests that, based on the book value at
the time of the indemnification claim, equals the aggregate value of such
PrinceRidge Class A Partners Expenses (terms used in this sentence without
definition having the meanings assigned to them in the Contribution Agreement);
and

(ii) with regard to any Pre-Closing Partnership Tax Audit, the PrinceRidge
Managers or their designated representative shall serve as the Tax Matters
Partner of the Partnership, the Company and any Partnership Subsidiary and shall
use their commercially reasonable efforts to keep IFMI reasonably and
contemporaneously apprised of any material development of any Pre-Closing
Partnership Tax Audit. Further, in the event that any settlement, agreement,
resolution or other binding arrangement of or with respect to any Pre-Closing
Partnership Tax Audit that could have either a material adverse effect on the
Partnership for and/or in respect of any Post-Interim Closing Tax Period (as
defined in the Contribution Agreement) or a material adverse effect on IFMI for
and/or in respect of any Post-Interim Closing Tax Period, then the Partnership
may not enter into, consummate and/or undertake any such settlement, agreement,
resolution or other binding arrangement without IFMI’s prior written consent
(not to be unreasonably withheld, conditioned or delayed).

(d) The Partnership shall indemnify any Partner for any interest and penalties
required to be paid by such Partner resulting from any adjustments made by a
taxing authority to any federal, state, local or foreign tax return of the
Partnership; provided that any Partner that serves as the Tax Matters Partner
with respect to the period involving such adjustment shall not be entitled to
any such indemnification to the extent such interests and penalties arise as a
result of the gross negligence, bad faith or willful misconduct of such Tax
Matters Partner.

 

43



--------------------------------------------------------------------------------

(e) The PrinceRidge Class A Partners shall, at their expense, be responsible for
the preparation and timely filing of any tax return of the Partnership or a
Partnership Subsidiary for any tax year ended on or before December 31, 2010,
provided that prior to filing any such tax return the PrinceRidge Class A
Partners provide it to IFMI.

Section 12.04 Partner Basis. Upon request of the General Partner, each Partner
agrees to provide to the General Partner information regarding its adjusted tax
basis in its Units along with documentation substantiating such amount.

Section 12.05 Tax Election. The General Partner may cause the Partnership to
make or revoke any tax election which the General Partner deems appropriate,
including an election under Section 754 of the Code.

Section 12.06 Books and Records; Access; Auditors.

(a) The General Partner shall cause to be kept complete and accurate books of
account and records with respect to the Partnership’s business. Partnership
information, including without limitation Profit Units and Equity Units, shall
be kept confidential except as permitted by the General Partner or required to
be disclosed by judicial or administrative process or by regulatory authority or
other requirement of law (including federal securities laws) or directive of any
governmental authority or stock exchange.

(b) The Partnership’s books and records shall be available for inspection and
copying by the Active Partners or their duly authorized representatives during
normal business hours upon prior written request solely to the extent reasonably
related to such Active Partner’s economic interest in the Company. The
Partnership’s books and records shall be available for inspection and copying by
IFMI and its duly authorized representatives at any time. The Partnership’s
books and records (other than books required to maintain Capital Accounts) shall
be maintained in accordance with GAAP.

(c) The Partnership’s independent auditors shall be such independent accounting
firm as may be selected from time to time by the General Partner, and,
initially, shall be Grant Thornton LLP.

ARTICLE XIII

Restrictive Covenants

Section 13.01 Confidentiality.

(a) Subject to the terms of any Supplementary Agreements, each Limited Partner
acknowledges and agrees that such Limited Partner will have access to
Confidential Information from time to time. Each Limited Partner further
recognizes that the Business operates in a highly competitive marketplace and
that the success of the Business in the marketplace depends upon its goodwill
and sound reputation as well as that of the Class A

 

44



--------------------------------------------------------------------------------

Partners. Each Limited Partner recognizes that, in order to protect the
legitimate interests of the Business, it is necessary for the Partnership to
preserve and protect all such Confidential Information.

(b) Each Limited Partner agrees and acknowledges that, while a Limited Partner
and after becoming a Former Partner, without limitation in time, any and all
Confidential Information shall be considered and kept as the private and
privileged records of the Person to which such Confidential Information relates
and shall not be divulged to any Person, firm, corporation, or other entity by a
Limited Partner, except:

(i) as requested or required to be disclosed by judicial or administrative
process or by regulatory or supervisory authority or other requirement of law or
of a recognized stock exchange or directive of any governmental authority; or

(ii) with the written consent of the General Partner.

(c) Except as required by law, rule, regulation or stock exchange requirements,
each Partner agrees that, upon withdrawal from the Partnership for any reason
whatsoever, such Partner will use commercial reasonable efforts to surrender to
the Partnership any and all documents or records, whether original or a copy,
regardless of form, whether written, electronic or otherwise recorded, which
have been prepared, received or otherwise obtained by such Partner.

(d) Except as the General Partner authorizes in writing or as required by law,
the terms of this Agreement and a Limited Partner’s Supplementary Agreement(s)
shall not be disclosed to anyone; provided, that, a Limited Partner may disclose
this Agreement and such Limited Partner’s Supplementary Agreement to such
Limited Partner’s spouse and legal and financial advisors.

(e) In the event that a Limited Partner is required by law to disclose any
Confidential Information, such Limited Partner shall promptly notify the General
Partner in writing, which notification shall include the nature of the legal
requirement and the extent of the required disclosure.

Section 13.02 Employee/Partner Non-Solicit and Non-Hire. Subject to the terms of
any Supplementary Agreements, during the period beginning on the date that a
Limited Partner is admitted to the Partnership until the end of the Restricted
Period, the Limited Partner and such Limited Partner’s Associated Partners, if
any, shall not, directly or indirectly, either alone or jointly with or on
behalf of any third party, whether on such Partner’s own account or as a
principal, partner, shareholder, director, employee, consultant or in any other
capacity whatsoever, in any manner solicit or induce the resignation of any
partner, member or employee, or hire, or assist any other person in hiring, any
person who is or was a partner, member or employee of any Management Group
Entity or Affiliate thereof during the twelve (12) month period preceding the
Limited Partner’s Termination Date; provided, however, that this Section 13.02
shall not restrict the ability of IFMI or Daniel G. Cohen to solicit or hire, or
assist any other person in hiring, any person who is or was an employee whose
compensation is or was subject to the Reimbursement Agreement (as defined in the
Contribution Agreement).

 

45



--------------------------------------------------------------------------------

Section 13.03 Non-Interference. No Limited Partner or Former Partner shall at
any time, directly or indirectly, on behalf of himself or herself or any other
Person, in any way willfully at any time interfere or attempt to interfere in
any material respect with the relationships between the Business and any of its
clients, investors, financing sources, capital market intermediaries, partners
or members.

Section 13.04 Non-Disparagement. Each Limited Partner or Former Partner shall
not, and shall use its reasonable best efforts to ensure that its Affiliates and
its and the respective Affiliates’ representatives do not, at any time make,
publish or communicate, directly or indirectly, in writing, orally, by
electronic means or otherwise, directly or indirectly, to any Person, (i) any
Disparaging remarks, comments or statements concerning the business, affairs,
personnel, investors, investments, activities or any other matter relating to
any Management Group Entity or Affiliate thereof, any other Partner, or any
client, or (ii) any remarks, comments or statements concerning any aspect of the
termination of such Limited Partner’s relationship with the Business; provided
that this Section 13.04 shall not apply to truthful statements made in or in
connection with any legal proceeding or governmental or regulatory proceeding,
investigation, inquiry or filing. “Disparaging” remarks, comments or statements
are those that impugn the character, honesty, integrity, morality, or business
acumen or abilities, in connection with any aspect of the operation of the
business of the individual or entity being disparaged.

Section 13.05 Communication with the Press and the Public.

(a) Subject to Section 13.11 and the terms of any Supplementary Agreement, each
Limited Partner or Former Partner shall not, and shall procure that its
Affiliates and its and the respective Affiliates’ representatives do not,
publish or make any statement, whether verbal, written or by electronic means,
directly or indirectly, to any member of the press (whether or not such
statement is attributed to such Limited Partner or Former Partner or its
respective Affiliates) or to the public (including without limitation at any
conference or seminar) concerning the Business or any other matter relating to
the Management Group Entities or their Affiliates (whether or not such
statements contain Confidential Information) without prior written approval from
the General Partner.

(b) Subject to Section 13.11, each Limited Partner or Former Partner shall not,
and shall procure that its Affiliates and its and the respective Affiliates’
representatives do not, publish, disseminate, or contribute to the publication
or dissemination as an author or source, in any book, periodical, article, or
other medium, any information regarding the Business, the Class A Partners, any
other Partner or regarding such Limited Partner’s or Former Partner’s or its
respective Affiliates’ experiences with the Business, the Class A Partners or
any other Partners, without the prior written consent of the General Partner.

(c) Nothing contained in this Section 13.05 shall prevent a Limited Partner from
identifying itself as a limited partner of the Partnership and disclosing a
general description of such Limited Partner’s role in connection with the
Partnership, subject to Section 13.01.

(d) For the avoidance of doubt, this Section 13.05 shall not limit such Limited
Partner’s ability to perform such Limited Partner’s Day-to-Day Responsibilities.

 

46



--------------------------------------------------------------------------------

Section 13.06 Regulatory Matters. No Limited Partner shall take any action that
would subject the Management Group Entities to regulation under the Bank Holding
Company Act of 1956, as amended.

Section 13.07 Work Product. All ideas, inventions, discoveries, systems,
interfaces, protocols, concepts, formats, suggestions, creations, developments,
arrangements, designs, programs, products, processes, investment strategies,
materials, valuation models, risk management tools, portfolio optimization
tools, computer programs or software, databases, improvements or other
properties related to the business of the Partnership and its controlled
Affiliates conceived, made or developed while a Limited Partner is associated
with the Partnership or any of its controlled Affiliates, whether conceived by
such Limited Partner alone or working with others, and whether patentable or not
(the “Work Product”), shall be owned by, and belong exclusively to, the
Partnership or its relevant Affiliate. Work Product shall not include (i) any
generalized ideas, concepts, knowledge, methods, techniques, skills, processes
or know-how gained or learned by, or otherwise retained in the memory of such
Limited Partner; (ii) any information that, prior to being conceived, made or
developed by such Limited Partner, was publicly available or was generally known
in the investment management industry, including any works or elements in the
public domain; or (iii) ideas, inventions, discoveries, systems, interfaces,
protocols, concepts, formats, suggestions, creations, developments,
arrangements, designs, programs, products, processes, investment strategies,
materials, valuation models, risk management tools, portfolio optimization
tools, computer programs or software, databases, improvements or other
properties related to the businesses of IFMI or its Affiliates (other than the
Management Group Entities) that are not Competing Businesses (as defined in the
Contribution Agreement). Any such Limited Partner shall assign to the
Partnership such Limited Partner’s entire rights to the Work Product and agree
to execute any documents and take any action reasonably requested by the General
Partner to protect the rights of the Partnership or its relevant Affiliate in
any Work Product. Any copyrightable subject matter created by a Limited Partner
within the scope of such Limited Partner’s responsibilities to the Partnership
and its controlled Affiliates, whether containing or involving Confidential
Information or not, shall be deemed a work-made-for-hire under Chapter 17 of the
United States Code, entitled “Copyrights”, and the Partnership or its relevant
Affiliate shall be deemed the author and owner thereof for any purposes
whatsoever. In the event of any unauthorized publication of any Confidential
Information, the Partnership or its relevant Affiliate shall automatically own
the Copyright in such publication.

Section 13.08 Partnership Property. All memoranda, lists, notes, charts, graphs,
records, models, strategies, tools and other documents or papers (and all hard
or electronic copies or summaries thereof) relating to the Partnership or any of
its Affiliates, including but not limited to information relating to
Confidential Information, whether written or stored on an electronic media
system, made or compiled by a Partner, or on behalf of a Partner, or made
available to an Partner related to the Partnership or any of its Affiliates
shall be the property of the Partnership or such Affiliate, as the case may be,
and shall, unless otherwise agreed to by the General Partner or in the case of
IFMI, unless the retention of which is required by applicable laws, rules,
regulations or stock exchange requirements or unless otherwise agreed to by the
then current PrinceRidge Managers, be delivered to the Partnership promptly upon
the withdrawal of such Partner from the Partnership or sale of such Partner’s
interest in the Partnership, or at any other time upon request. In the case of
electronically stored property, a Partner shall, unless the

 

47



--------------------------------------------------------------------------------

retention of which is required by applicable laws, rules, regulations or stock
exchange requirements, make all reasonable efforts to destroy such property
within five (5) days after such Partner’s Withdrawal Date or the date of such
sale and at any other time upon the request of the General Partner, or in the
case of IFMI, upon the request of the then current PrinceRidge Managers.

Section 13.09 Service on Company Board of Directors or Employment by Other
Financial Services Entity. An Active Partner shall not, without the prior
written consent of the General Partner (i) serve as a member of the board of
directors or equivalent position of any corporation or other company or
(ii) receive compensation for services provided, in any capacity, from any other
financial services company.

Section 13.10 Acknowledgements Related to Restrictive Covenants. Each Limited
Partner acknowledges that the terms of the Restrictive Covenants, including,
without limitation, the duration of the Restricted Period, are reasonable and
necessary in view of the nature of the business in which the Partnership is
engaged because the Partnership’s business is global in scope and given such
Limited Partner’s position with the Partnership and such Limited Partner’s
knowledge of the Partnership’s business. Each Limited Partner recognizes that
the amount of such Limited Partner’s compensation and/or economic interest in
the Partnership and relationship to the Partnership’s Affiliates justifies such
Limited Partner’s agreements set forth in the Restrictive Covenants. Each
Limited Partner agrees that any harm to such Limited Partner caused by the
enforcement of the Restrictive Covenants will be outweighed by the harm to the
Partnership should the Restrictive Covenants not be enforced.

Section 13.11 Disclosures of IFMI Parent. Notwithstanding anything to the
contrary contained herein, disclosures contained in any document filed with or
submitted to the Securities and Exchange Commission or the Financial Industry
Regulatory Authority, and disclosures made in connection with the filing or
submission of any such document, by IFMI Parent and/or any of its subsidiaries
shall be deemed not to be a violation by IFMI of any provision of this Article
XIII. IFMI shall notify the Board before making any such disclosures.

ARTICLE XIV

Miscellaneous

Section 14.01 Entire Agreement. This Agreement and, with reference to a Limited
Partner that has entered into a Supplementary Agreement, such Supplementary
Agreement, supersede any and all existing agreements, oral or written, between
or among the Partnership and the other Limited Partners, with respect to the
Partnership.

Section 14.02 Amendments of Agreement. Any amendment to this Agreement shall be
made by the General Partner in accordance with Section 4.09 of the Operating
Agreement; provided, that to the extent no Person qualifies at any time as a
Qualifying PrinceRidge Individual Partner, any amendment to this Agreement that
is materially adverse to the interests of any Individual Partner shall require
the written consent of such Partner.

 

48



--------------------------------------------------------------------------------

Section 14.03 Further Actions. Each Partner shall execute and deliver such other
certificates, agreements and documents, and take such other actions, as may
reasonably be requested by the Partnership in connection with the achievement of
its purposes or to give effect to the provisions of this Agreement and any
Supplementary Agreement, in each case as are not inconsistent with the terms and
provisions of this Agreement, including any documents that the General Partner
determines to be necessary or appropriate to form, qualify or continue the
Partnership as a limited partnership in all jurisdictions in which the
Partnership conducts or plans to conduct its investment and other activities and
all such agreements, certificates, tax statements and other documents as may be
required to be filed by or on behalf of the Partnership.

Section 14.04 Applicable Law. Notwithstanding the place where this Agreement may
be executed by any of the parties hereto, the parties expressly agree that all
the terms and provisions hereof shall be construed under the laws of the State
of Delaware, without reference to its choice of law rules, and, without
limitation thereof, that the Act as now adopted or as may be hereafter amended
shall govern this Agreement.

Section 14.05 Counterparts. Counterparts may be executed through the use of
separate signature pages (or other agreement, including a Supplementary
Agreement, acceptable to the General Partner) or in any number of counterparts
with the same effect as if the parties executing such counterparts had all
executed one (1) counterpart; provided, however, that each such counterpart
shall have been executed by the General Partner.

Section 14.06 Successors and Assigns. This Agreement shall inure to the benefit
of each Partner and the executors, administrators, estates, heirs, legal
successors and representatives and, if approved in accordance with this
Agreement, transferees of the Partners.

Section 14.07 No Waiver. The failure of a party to insist upon strict adherence
to any term or provision of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or provision or any other term or
provision of this Agreement.

Section 14.08 Survival. Article VIII, Sections 14.04, 14.06, 14.08, 14.09,
14.10, 14.11, 14.12, 14.13 and 14.14, shall survive a Limited Partner’s
withdrawal as a Limited Partner of the Partnership and any termination of this
Agreement. A Limited Partner’s Supplementary Agreement shall also terminate upon
such Limited Partner’s withdrawal as a Limited Partner of the Partnership and
any termination of this Agreement, except as expressly provided in such
Supplementary Agreement.

Section 14.09 Notices. Each notice relating to this Agreement shall be in
writing and shall be delivered (a) in person, by registered or certified mail or
by private courier or (b) by facsimile or other electronic means, confirmed by
telephone. All notices to any Partner shall be delivered to such Partner at the
address of such Partner as set forth in the records of the Partnership. All
notices to the Partnership shall be delivered to the Partnership at its
principal office and place of business. Any Partner may designate a new address
for notices by giving written notice to that effect to the Partnership. The
Partnership may designate a new address for notices by giving written notice to
that effect to each of the Partners. A notice given in accordance with the
foregoing clause (a) shall be deemed to have been effectively given three (3)

 

49



--------------------------------------------------------------------------------

Business Days after such notice is mailed by registered or certified mail,
return receipt requested, and one (1) Business Day after such notice is sent by
Federal Express or other one (1)-day service provider, to the proper address, or
at the time delivered when delivered in person or by private courier. Any notice
by facsimile or other electronic means shall be deemed to have been effectively
given when sent and confirmed by telephone in accordance with the foregoing
clause (b).

Section 14.10 Dispute Resolution. Except as otherwise provided in this
Agreement, all disputes arising under this Agreement will be resolved by
arbitration in New York, New York by a single arbitrator; provided that if the
parties to the dispute cannot agree on a single arbitrator within thirty
(30) days, the matter will be submitted to JAMS in New York, New York for
arbitration before a single arbitrator from the JAMS list, and pursuant to JAMS
Comprehensive Arbitration Rules and Procedures. The fee of the arbitrator(s)
will be split equally between the complainant(s) and the respondent(s). Each
party will otherwise bear its own costs and attorneys’ fees, subject to the
payment of any indemnification to which a party may be entitled. The
arbitrator’s award will be final and binding upon such Partner and the
Partnership, and judgment upon the award may be entered in any state or federal
court of competent jurisdiction in New York State, or application may be made to
such court for a judicial acceptance of the award and an enforcement as the law
of such jurisdiction may require or allow. Nothing in this Agreement shall
restrict the ability of any party hereto to provide factual testimony during
such proceedings. Notwithstanding the preceding provision, the Partnership may
seek injunctive relief from a court of competent jurisdiction in the event of a
threatened or actual breach of Article XIII hereof.

Section 14.11 Injunctive Relief.

(a) In the event of a dispute, any Partner may apply to the arbitrator or
arbitrators referred to in Section 14.10 to seek preliminary and/or permanent
injunctive relief, including, without limitation, to present or address a breach
or possible breach of any Restrictive Covenant. Any party to this Agreement also
may, without waiving any remedy under this Agreement, seek from any court of
competent jurisdiction any injunctive, interim or provisional relief, including,
without limitation, to present or address a breach or possible breach of any
Restrictive Covenant, to protect the rights or property of that party, pending
the establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy).

(b) It is specifically understood and agreed that any breach of any terms of any
Restrictive Covenant is likely to result in irreparable injury to the Management
Group Entities and clients and that any remedy at law alone will be an
inadequate remedy for such breach, and that, in addition to any other remedy it
may have, any of the Management Group Entities shall be entitled to enforce the
specific performance of this Agreement by a Limited Partner and to seek both
temporary and permanent injunctive relief thereof (to the extent permitted by
law), and other equitable remedies, without the necessity of proving actual
damages or posting a bond or other security.

Section 14.12 Choice of Venue. Subject to Section 14.10 and Section 14.11, each
Partner hereby consents to the nonexclusive jurisdiction of the courts of the
State of New

 

50



--------------------------------------------------------------------------------

York or any federal court sitting in the City of New York, and hereby waives,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such action or proceeding, any claim that such Limited Partner is not personally
subject to the jurisdiction of the above-named courts, that the action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that the provisions of this Agreement may
not be enforced in or by such courts.

Section 14.13 Enforceability. If any provision of this Agreement shall be deemed
invalid or unenforceable as written, it shall be construed, to the greatest
extent possible, in a manner that shall render it valid and enforceable, and any
limitations on the scope or duration of any such provision necessary to make it
valid and enforceable shall be deemed to be part thereof, and no invalidity or
unenforceability of any provision shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.

Section 14.14 Judicial Modification. If at any time any of the provisions of
Article XIII or any other Section of this Agreement shall be deemed invalid or
unenforceable or are prohibited by the laws of the jurisdiction where they are
to be performed or enforced, by reason of being vague or unreasonable as to
duration or geographic scope or scope of activities restricted, or for any other
reason, such provisions shall be considered divisible and shall become and be
immediately amended to include only such restrictions and to such extent as
shall be deemed to be reasonable and enforceable by the court, arbitrator or
other body having jurisdiction over this Agreement, and the Partnership and each
Limited Partner agree that such provisions, as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
in this Agreement.

Section 14.15 Legal Proceedings. Any action, claim or proceeding by any Partner
or the Company, the Partnership or their subsidiaries, on the one hand, against
any other Partner or the Company, the Partnership or their subsidiaries, on the
other hand, shall be brought before an arbitrator, the determinations of which
shall be binding on the parties to such action, claim or proceeding. Each party
to such action, claim or proceeding shall pay its own costs and expenses
(including, without limitation, all fees of such party’s legal counsel);
provided, that, to the extent any Individual Partner is a defendant in such an
action, claim or proceeding, the costs and expenses (including, without
limitation, all fees of such party’s legal counsel) of such Individual Partner
shall be paid in advance by the Partnership as such costs and expenses are
incurred by such Individual Partner, but if such binding arbitration is
determined against the Individual Partner pursuant to a final, non-appealable
order of such arbitrator, such Individual Partner shall reimburse the
Partnership for all advanced costs and expenses (including, without limitation,
all fees of such Individual Partner’s legal counsel); provided further, that, to
the extent an Individual Partner instigates such action, claim or proceeding,
and the binding arbitration is determined in favor of such Individual Partner
pursuant to a final, non-appealable order of such arbitrator, the Partnership
shall reimburse such Individual Partner for his or her costs and expenses
(including, without limitation, all fees of such Individual Partner’s legal
counsel).

[Remainder of page intentionally blank]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
set forth above.

 

GENERAL PARTNER:

PRINCERIDGE PARTNERS LLC

By:

 

/s/ John P. Costas

 

Name: John P. Costas

 

Title:   Managing Member

By:

 

/s/ Michael T. Hutchins

 

Name: Michael T. Hutchins

 

Title:   Managing Member

LIMITED PARTNERS:

/s/ Ahmed A. Alali

Ahmed A. Alali

/s/ John P. Costas

John P. Costas

/s/ Colette C. Dow

Colette C. Dow

/s/ Ronald J. Garner

Ronald J. Garner

/s/ Michael T. Hutchins

Michael T. Hutchins

/s/ Matthew G. Johnson

Matthew G. Johnson

[Signature Page Fourth Amended and Restated Limited Partnership Agreement]



--------------------------------------------------------------------------------

/s/ Daniel G. Cohen

Daniel G. Cohen IFMI, LLC By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:  

Chief Executive Officer and Chief

Investment Officer

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]



--------------------------------------------------------------------------------

Each other Person who shall sign a Supplementary Agreement in the form attached
hereto or other form acceptable to the General Partner and who shall be accepted
in writing by the General Partner as a Limited Partner

[Signature Page to Fourth Amended and Restated Limited Partnership Agreement]



--------------------------------------------------------------------------------

Appendix A

Name:                     (the “Limited Partner”)

Date: [            ], 2011

Amended and Restated Supplementary Agreement

PrinceRidge Holdings LP – Class A Limited Partner

PrinceRidge Partners LLC – Member

This amended and restated supplementary agreement (this “Supplementary
Agreement”) to the Fourth Amended and Restated Limited Partnership Agreement
(the “Partnership Agreement”) of PrinceRidge Holdings LP (the “Partnership”),
dated as of [ ], 2011, and the Fourth Amended and Restated Limited Liability
Company Agreement (the “LLC Agreement,” and together with the Partnership
Agreement, the “Agreements”) of PrinceRidge Partners LLC (the “Company”), dated
as of [ ], 2011, reflects the agreements with respect to certain matters
concerning the rights of the Limited Partner with respect to the Partnership and
the Company. [This Supplementary Agreement amends and restates the Supplementary
Agreement of the Limited Partner dated February 1, 2009 and shall replace and
supersede any other supplementary agreement executed between the Limited Partner
and the Partnership or the Company, other than the Limited Partner’s Executive
Agreement executed [as of the date hereof] in connection with the Agreements.]

The Limited Partner hereby agrees that, subject to acceptance in writing by the
Company and the Managing Members by counter-signature of this Supplementary
Agreement, effective as of the date specified above the undersigned shall become
and be a party to this Supplementary Agreement.

This Supplementary Agreement is made and entered into as of the date set forth
above by and among the undersigned and shall hereafter govern the Limited
Partner’s interest in the Partnership, as provided in the Partnership Agreement
and this Supplementary Agreement, and in the Company, as provided in the LLC
Agreement and this Supplementary Agreement.

All capitalized terms used but not defined herein shall have the meanings given
to such terms in the Partnership Agreement or the LLC Agreement, as applicable.
While this Supplementary Agreement is written as a single agreement for the
convenience of the parties, for the avoidance of doubt, the obligations of the
Partnership on the one hand, and the Company on the other hand, are several and
not joint. The Partnership shall not be responsible for any obligations of the
Company with respect to the Limited Partner and the Company shall not be
responsible for any obligations of the Partnership with respect to the Limited
Partner.

1. Date of Admission.

(a) With respect to the Partnership: January 28, 2008

(b) With respect to the Company: January 28, 2008

2. Classes of Interests.

(a) With respect to the Partnership: Limited Partner, Class A Interest

(b) With respect to the Company: Member



--------------------------------------------------------------------------------

3. Title. Pursuant to the Executive Agreement.

4. Day-to-Day Responsibilities. Pursuant to the Executive Agreement.

5. Guaranteed Payment. Pursuant to the Executive Agreement.

6. Termination Payment. Pursuant to the Executive Agreement

7. Profit Share (subject to change, as provided in the Partnership Agreement and
the LLC Agreement).

(a) Profit Units.

(i) With respect to the Partnership: [        ] Profit Units.

(ii) With respect to the Company: [        ] Profit Units.

(b) Sources.

(i) With respect to the Partnership: All

(ii) With respect to the Company: All

8. Equity Share (participation in Sale Proceeds, subject to change, as provided
in the Partnership Agreement and the LLC Agreement).

(a) Equity Units.

(i) With respect to the Partnership: [        ] Equity Units.

(ii) With respect to the Company: [        ] Equity Units.

(b) Threshold Value.

(i) With respect to the Partnership: [        ].

(ii) With respect to the Company: [        ].

9. Subscription Commitment: As of the date hereof, $[                    ] has
been contributed by the Limited Partner.

10. Pari Passu Treatment of Members/Class A Partners Regarding Units. Subject to
Section 7.03 of the Partnership Agreement and Section 7.03 of the LLC Agreement
and adjustments for Tax Distributions, distributions on Units held by the
Limited Partner shall be made to the Limited Partner pro rata and pari passu
with the other Class A Partners; provided, that, if the Company or Partnership
makes a distribution in kind to the Limited Partner, the Company and the
Partnership shall not distribute to the Limited Partner more than the Limited
Partner’s proportionate share of the securities or assets distributed to all
Class A Partners. For the avoidance of doubt, in the case of a repurchase of the
Limited Partner’s Units, the Limited Partner shall be entitled to receive cash
for such Units, except in the case of a Monetization Event, in which case the
Limited Partner shall receive the same type of consideration in the same
proportions as the other Class A Partners (whether cash, securities or other
assets).

11. Tax Distributions. (a) “Tax Distribution” means an amount of cash equal to
the difference between the Limited Partner’s Presumed Tax Liability and the
amount of cash distributed to the Limited Partner by the Partnership for such
Fiscal Year. “Presumed Tax Liability” for the Limited

 

2



--------------------------------------------------------------------------------

Partner for any Fiscal Year means an amount equal to the product of (A) the
amount of U.S. federal, state and local taxable income allocated to the Limited
Partner by the Partnership for the prior Fiscal Year and (B) the Presumed Tax
Rate as of December 31 of such prior Fiscal Year. “Presumed Tax Rate” means the
effective combined federal, state and local income tax rate applicable to a
natural person residing in New York, New York, taxable at the highest marginal
federal income tax rate and the highest marginal New York State and New York
City income tax rates (taking into account the character of such income and
after giving effect to the federal income tax deduction for such state and local
income taxes and disregarding the effects of Internal Revenue Code Sections 67
and 68).

(b) Notwithstanding anything in the Agreements to the contrary, commencing in
the first full Fiscal Year following the Limited Partner’s Termination Date, the
Limited Partner shall have the right, but not the obligation, to receive, with
respect to each such Fiscal Year, a Tax Distribution from the Limited Partner’s
Capital Account in an amount equal to the Limited Partner’s Presumed Tax
Liability, based upon a Presumed Tax Rate of no less than thirty-five percent
(35%). Each such Tax Distribution shall be made no later than the first business
day of the month of April following the applicable Fiscal Year.

12. Issuance of Additional Units. To the extent that a Limited Partner’s share
of Net Income for a Fiscal Year is not distributed to the Limited Partner by the
first business day of the month of April of the following Fiscal Year but
distributions of Net Income for such Fiscal Year are made to other Limited
Partners by that date (other than Tax Distributions and deemed distributions in
connection with withholding taxes pursuant to Section 7.02(f) of the
Agreements), the Limited Partner’s share of Net Income for such Fiscal Year
shall be deemed to have purchased additional Profit Units and Equity Units on
behalf of the Limited Partner as of the first day of such following Fiscal Year.

13. Look-Back Participation in Sale Proceeds. So long as an event constituting
Cause had not occurred with respect to the Limited Partner, if (i) the Limited
Partner’s Units are repurchased by the Company or the Partnership (other than at
the request of the Limited Partner), and (ii) a Sale Transaction or Monetization
Event closes on or prior to the 12-month anniversary of any such repurchase, the
Limited Partner shall be entitled to participate in the Sale Proceeds from such
Sale Transaction or Monetization Event to the same extent as if the Limited
Partner held the same number of Units as of such closing date as the Limited
Partner held on the day prior to the date of the relevant repurchase (adjusted
for any subsequent increase or decrease in Units to which all Class A Partners
were subject).

14. Access to Books and Records. After the Limited Partner’s Termination Date
and until the 90th day after delivery to the Limited Partner of the annual audit
of the Partnership for the Fiscal Year in which the Limited Partner’s Withdrawal
Date occurs, the Limited Partner shall have the right to (a) inspect and copy
books and records of the Company and the Partnership at reasonable times for
purposes solely related to confirming the Limited Partner’s economic interest in
the Company and the Partnership and (b) receive financial statements and similar
summary or aggregated financial information of the Company and the Partnership
(“Summary Information”); provided, that, such Limited Partner shall not be
permitted to inspect or have copies of business records that relate to the
day-to-day activities or trade secrets of the Business (“Proprietary
Information”); provided, further, if the Limited Partner believes that the
Summary Information is insufficient to verify such Limited Partner’s economic
interest in the Company or the Partnership, the Company and the Partnership
shall permit an independent accounting firm, paid by the Limited Partner, to
review the books and records of the Company and the Partnership on behalf of the
Limited Partner for the purpose of verifying the Limited Partner’s economic
interest in the Company and the Partnership, so long as such independent
accounting firm has entered into a confidentiality agreement satisfactory to the
Company and agrees that it shall not disclose the details of any Proprietary
Information to the Limited Partner or, except in customary legal or regulatory
circumstances, to any other party.

 

3



--------------------------------------------------------------------------------

15. Amendments to LLC Agreement or Partnership Agreement. The Company shall not,
without the Limited Partner’s written consent, amend the LLC Agreement or the
Partnership Agreement in any manner that reduces the rights or increases the
obligations of the Limited Partner with respect to the Units held by the Limited
Partner or under this Supplementary Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
set forth above.

 

[Name] PRINCERIDGE PARTNERS LLC By:  

 

  Name:   Title: PRINCERIDGE HOLDINGS LP By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

5